 



EXHIBIT 10.1
ASSET PURCHASE AGREEMENT
DATED AS OF APRIL 16, 2007
BY AND AMONG
US SPECIALTY UNDERWRITERS, INC.,
EVERGREEN/UNI RW ACQUISITION CORP.,
DANIEL J. CLARK,
JOSEPH E. LOCONTI,
THE OTHER SHAREHOLDERS
SIGNATORY HERETO,
MEADOWBROOK, INC.
AND
MEADOWBROOK INSURANCE GROUP, INC.

 



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of April 16,
2007, is made by and among US Specialty Underwriters, Inc., an Arizona
corporation (“Seller”), Evergreen/UNI RW Acquisition Corp., an Ohio corporation
(“EURW”), Daniel J. Clark (“Clark”), Joseph E. LoConti (“LoConti”) and the other
parties to this Agreement set forth on the signature pages hereto under the
heading “Shareholders” (together with Clark and LoConti, the “Shareholders”),
Meadowbrook, Inc., a Michigan corporation (“Buyer”), and Meadowbrook Insurance
Group, Inc. a Michigan corporation (“MIGI”).
RECITALS
     Seller is engaged in the business of providing excess workers compensation
coverage for low to moderate hazard businesses (the “Business”).
     EURW owns all of the issued and outstanding shares of capital stock of
Seller and Clark, LoConti and the other Shareholders own all of the issued and
outstanding capital stock of EURW.
     Seller desires to sell and Buyer desires to purchase substantially all of
the assets used or held for use by Seller in the operation of the Business and
to assume certain liabilities and obligations in connection therewith, all upon
the terms and subject to the conditions set forth herein.
     The parties, intending to be legally bound hereto, agree as follows:
ARTICLE I
CERTAIN DEFINITIONS
     As used in this Agreement the following terms shall have the following
respective meanings:
     “Accounts Payable” shall mean all of Seller’s trade accounts payable
(including all trade accounts payable with respect to goods and services
received by Seller but for which invoices have not yet been received by Seller)
that arise from the conduct of the Business and relate to the period prior to
the Closing Date.
     “Accounts Receivable” shall mean all of Seller’s trade and other accounts
receivable and commissions receivables that arise from the conduct of the
Business and relate to the period prior to the Closing Date.
     “Accredited Investor” has the meaning set forth in Regulation D promulgated
under the Securities Act.
     “Acquired Business” shall have the meaning set forth in Section 2.14(a)
hereof.

1



--------------------------------------------------------------------------------



 



     “Action” shall mean any action, suit, arbitration, inquiry, hearing,
proceeding or investigation by or before any court of competent jurisdiction,
governmental or other regulatory or administrative agency or commission or
arbitral panel.
     “Affiliate” (and, with a correlative meaning, “Affiliated”) shall mean,
with respect to any Person, any other Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such first Person. As used in this definition, “control”
(including, with correlative meanings, “controlled by” and “under common control
with”) shall mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise).
     “Agreement” shall have the meaning set forth in the preamble hereto.
     “Ancillary Agreements” shall mean, collectively, any agreements,
certificates or other documents delivered at or prior to the Closing in
connection with the transactions contemplated by this Agreement and shall
include, without limitation, the Employment Agreements, the Management
Agreement, the Noncompetition Agreements and the Registration Rights Agreement.
     “Assumed Liabilities” shall have the meaning set forth in Section 2.10
hereof.
     “Assumption Agreement” shall mean the Assumption Agreement between Buyer
and Seller in substantially the form attached hereto as Exhibit A.
     “Baseline Working Capital Value” shall mean One Million Two Hundred Fifty
Thousand and 00/100 Dollars ($1,250,000.00).
     “Books and Records” shall mean all of Seller’s books, records, ledgers,
files, data bases, documents, promotional and marketing materials, studies,
reports, sub-agent files, underwriting files, loss control files, claim files
and other printed or written materials of Seller, including, without limitation
those relating to the Purchased Assets and the operations of the Business as of
the Closing Date.
     “Budget” shall mean an annual budget prepared and approved pursuant to the
Management Agreement.
     “Business” shall have the meaning set forth in the first recital hereof.
     “Buyer” shall have the meaning set forth in the preamble hereto.
     “Buyer Indemnified Parties” shall have the meaning set forth in Section 6.2
hereof.
     “Cash” shall mean all cash, time deposits, certificates of deposit,
marketable securities and short-term investments of Seller but specifically
excluding all premium trust cash and premium trust cash equivalents.
     “Clark” shall have the meaning set forth in the preamble hereto.

2



--------------------------------------------------------------------------------



 



     “Closing” shall have the meaning set forth in Section 2.5 hereof.
     “Closing Balance Sheet” shall have the meaning set forth in Section 2.8(b)
hereof.
     “Closing Date” shall have the meaning set forth in Section 2.5 hereof.
     “Closing Financial Data” shall have the meaning set forth in Section 2.8(b)
hereof.
     “Closing Working Capital Value” shall have the meaning set forth in
Section 2.8(b) hereof.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor thereto.
     “Commissions Payable” shall mean commissions payable as of the Closing Date
to sub-agents with respect to policies written under the General Agency
Agreement.
     “Contingent Consideration Termination Date” shall have the meaning set
forth in Section 2.14(a) hereof.
     “Contingent Consideration Termination Payment” shall have the meaning set
forth in Section 2.14(a) hereof.
     “Contracts” shall mean contracts, agreements, commitments, leases,
subleases, licenses, sublicenses and similar arrangements of Seller, whether
written or oral, and all rights thereunder, arising from the conduct of the
Business (including, without limitation, the contracts set forth on
Schedule 3.15 hereto) existing as of the Closing Date.
     “EBITDA” shall have the meaning set forth in Section 2.14(a) hereof.
     “Employee Benefit Plans” shall have the meaning set forth in
Section 3.13(a) hereof.
     “Employment Agreements” shall mean the Employment Agreements of Joseph
Cerniglia, Anthony L. Smith and Dean M. Williams in substantially the form
attached hereto as Exhibit B-1, Exhibit B-2 and Exhibit B-3, respectively, to be
executed and delivered at the Closing.
     “Environmental, Health, and Safety Laws” shall mean all applicable
statutes, laws, ordinances, rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder: (a) of the United
States of America; (b) of any state or local governmental subdivision within the
United States of America; and (c) of any foreign nations (and all agencies,
departments, courts or any other subdivision of any of the foregoing, that has
jurisdiction) concerning pollution or protection of the environment, public
health and safety, or employee health and safety, including laws relating to
emissions, discharges, releases, or threatened releases of pollutants,
contaminants, petroleum or petroleum-based materials or wastes, or chemical,
industrial, Hazardous Substances, or toxic substances or wastes into ambient
air, surface water, ground water, or lands or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of pollutants, contaminants, or chemical, industrial,
Hazardous Substances, or toxic materials or wastes. Without limiting the

3



--------------------------------------------------------------------------------



 



generality of the foregoing, such Environmental, Health, and Safety Laws
include, but are not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Resource Conservation and Recovery
Act of 1976, and the Occupational Safety and Health Act of 1970, each as
amended.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “Estimated Cash Purchase Price” shall have the meaning set forth in
Section 2.8(a) hereof.
     “Estimated Purchase Price Adjustment” shall have the meaning set forth in
Section 2.8(a) hereof.
     “EURW” shall have the meaning set forth in the preamble hereto.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Excluded Assets” shall have the meaning set forth in Section 2.2 hereof.
     “Excluded Contracts” shall have the meaning set forth in Section 2.2(b)
hereof.
     “Excluded Liabilities” shall have the meaning set forth in Section 2.11
hereof.
     “Final Cash Purchase Price” shall have the meaning set forth in
Section 2.8(e) hereof.
     “Final Closing Working Capital Value” shall have the meaning set forth in
Section 2.8(d) hereof.
     “Final Purchase Price” shall have the meaning set forth in Section 2.8(g)
hereof.
     “Financial Statements” shall have the meaning set forth in Section 3.5
hereof.
     “GAAP” shall mean United States generally accepted accounting principles.
     “General Agency Agreement” shall have the meaning set forth in
Section 2.2(k).
     “Hazardous Substances” shall mean any substances, compounds, mixtures,
wastes or materials that are defined to be, that are regulated as, that are
listed as or that (because of their toxicity, concentration or quantity) have
characteristics that are hazardous or toxic under any of the Environmental,
Health and Safety Laws or under any other statute, ordinance, rule or regulation
in effect at the locations at which the Business is conducted. Without limiting
the generality of the foregoing, Hazardous Substances includes: (a) any article
or mixture that contains a Hazardous Substance; (b) petroleum or petroleum
products; (c) any substance the presence of which requires reporting,
investigation, removal or remediation under any Environmental, Health and Safety
Laws; (d) polychlorinated biphenyls; (e) asbestos containing materials; and
(f) urea formaldehyde.
     “Indemnified Party” shall have the meaning set forth in Section 6.3 hereof.

4



--------------------------------------------------------------------------------



 



     “Indemnifying Party” shall have the meaning set forth in Section 6.3
hereof.
     “Initial Cash Purchase Price” shall mean Thirteen Million and 00/100
Dollars ($13,000,000.00).
     “Initial Purchase Price” shall mean the Initial Cash Purchase Price and the
Stock Consideration.
     “Intellectual Property” shall mean all of the following used or held for
use in connection with the Business in any jurisdiction throughout the world:
(a) all inventions (whether patentable or unpatentable and whether or not
reduced to practice), all improvements thereto, and all patents, patent
applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(f) all computer software (including source code, executable code, data,
databases, and related documentation), (g) all other proprietary rights, (h) all
copies and tangible embodiments of any of the foregoing (in whatever form or
medium), (i) all goodwill associated with any of the foregoing, (j) all licenses
and sublicenses granted and obtained with respect to any of the foregoing and
all rights thereunder, (k) all remedies against infringement of any of the
foregoing, and (l) all rights to protection of interests in any of the
foregoing.
     “Interim Management Fee” shall have the meaning set forth in
Section 2.14(a) hereof
     “Interim Management Fee Payment Date” shall have the meaning set forth in
Section 2.14(a) hereof.
     “Inventories” shall mean all inventory, including raw materials,
work-in-progress, finished products, tooling, stores, stock, supplies, packaging
and spare parts used or held for use by Seller in connection with the Business
and existing as of the Closing Date, whether on hand or in transit.
     “IRS” shall mean the United States Internal Revenue Service.
     “Key Contracts and Licenses” shall mean those Contracts set forth on
Schedule 1(a) hereto.
     “Leased Real Property” shall have the meaning set forth in Section 3.8(a)
hereof.

5



--------------------------------------------------------------------------------



 



     “Lease” shall mean the Lease, dated April 6, 2007, by and between Lander
Enterprises Co., L.P., as lessor, and Seller, as lessee, for premises located at
6140 Parkland Blvd., Suite 300, Mayfield Heights, Ohio..
     “Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.
     “Licenses” shall mean all licenses, permits, authorizations, approvals,
franchises, orders, registrations, certificates, variances and similar rights
issued by any governmental authority or agency, necessary to the conduct of the
Business.
     “Lien” shall mean any security interest, pledge, mortgage, lien, charge,
restriction, or other encumbrance, including any Tax lien.
     “LoConti” shall have the meaning set forth in the preamble hereto.
     “Losses” shall mean any loss, cost, Liability, damage, penalty, fine,
judgment, claim or expense (including reasonable attorneys’ fees).
     “Management Agreement” shall mean the Management Agreement by and between
EURW and Buyer in the form attached hereto as Exhibit C, to be executed and
delivered at the Closing.
     “Management Fee” shall have the meaning set forth in Section 2.14(a)
hereof.
     “Management Fee Payment Date” shall have the meaning set forth in
Section 2.14(a) hereof.
     “Material Adverse Effect” or “Material Adverse Change” shall mean any
effect, change, event, or development that is or is reasonably expected to be
materially adverse to the business, assets, condition (financial or otherwise),
operating results or operations of the Business or on the ability of Seller to
consummate timely the transactions contemplated hereby (regardless of whether or
not Buyer has knowledge of such effect or change).
     “Mayfield Village Property” shall have the meaning set forth in
Section 3.8(a) hereof.
     “MIGI” shall have the meaning set forth in the preamble hereto.
     “MIGI Common Stock” shall mean the common stock, stated value $.01 per
share, of MIGI.
     “MIGI Material Adverse Effect” shall mean any effect, change, event, or
development that is or is reasonably expected to be materially adverse to the
business, assets, condition (financial or otherwise), operating results or
operations of MIGI and its Subsidiaries or on the ability of Buyer to consummate
timely the transactions contemplated hereby (regardless of whether or not Seller
or any Shareholder has knowledge of such effect or change).

6



--------------------------------------------------------------------------------



 



     “MIGI Preference” shall have the meaning set forth in Section 2.14(a)
hereof.
     “Minimum EBITDA” shall have the meaning set forth in Section 2.14(a)
hereof.
     “Most Recent Financial Statements” shall have the meaning set forth in
Section 3.5 hereof.
     “Most Recent Fiscal Month End” shall have the meaning set forth in
Section 3.5 hereof.
     “Most Recent Fiscal Year End” shall have the meaning set forth in
Section 3.5 hereof.
     “Neutral Auditors” shall have the meaning set forth in Section 2.8(c)
hereof.
     “Noncompetition Agreements” shall mean the Noncompetition and
Nonsolicitation Agreements of Seller, Clark, LoConti and the Shareholders in
substantially the form attached hereto as Exhibit D to be executed and delivered
at the Closing.
     “NYSE” shall mean the New York Stock Exchange, Inc.
     “Ordinary Course of Business” shall mean an action taken by a Person that
is consistent in nature, scope and magnitude with the past practices of such
Person and is taken in the ordinary course of the normal, day-to-day operations
of such Person.
     “Person” shall mean any individual, firm, corporation, partnership, limited
liability company, joint venture, association, estate, trust, governmental
agency or body or other entity, and shall include any successor (by merger or
otherwise) of such Person.
     “Personal Property” shall mean all of the tangible personal property of
Seller used or held for use by Seller exclusively in the conduct of the
Business, whether or not reflected in the Financial Statements, including,
without limitation, all machinery, furniture, fixtures, equipment, computer
hardware, vehicles, tools, dies, construction in progress, and repair and
replacement parts.
     “Prepaid Items” shall mean all of the prepaid expenses and deposits that
relate to the Business.
     “Purchased Assets” shall have the meaning set forth in Section 2.1 hereof.
     “Refund Items” shall mean all refunds, claims, causes of action, choses in
action, rights of recovery, rights of set off, and rights of recoupment that
relate to the Business.
     “Registration Rights Agreement” shall mean the Registration Rights
Agreement by and between MIGI and Seller in substantially the form attached
hereto as Exhibit E to be executed and delivered at Closing.
     “Resolution Period” shall have the meaning set forth in Section 2.8(c)
hereof.
     “Returns” shall mean all returns, reports, statements, notices, forms or
other documents or information required to be filed with any U.S. Taxing
Authority or foreign taxing authority in

7



--------------------------------------------------------------------------------



 



connection with the determination, assessment, collection or payment of any
Taxes or in connection with the administration, implementation or enforcement of
or compliance with any legal requirement relating to any Tax.
     “SEC” shall mean the Securities and Exchange Commission.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Seller” shall have the meaning set forth in the preamble hereto.
     “Seller’s or Shareholders’ knowledge,” “knowledge of Seller or
Shareholders” and words of similar import shall mean the knowledge of any
officer, director, shareholder, or management employee of Seller or the
knowledge of any Shareholder after having made reasonable inquiry of the
appropriate employees or other individuals having responsibility for such
matter(s) or having access to the relevant information.
     “Seller Indemnified Parties” shall have the meaning set forth in
Section 6.1 hereof.
     “Shareholder(s)” shall have the meaning set forth in the preamble hereto.
     “Stock Consideration” shall mean the number of shares of MIGI Common Stock
determined by dividing $10,000,000.00 by the average of the closing sales price
of a share of MIGI Common Stock, as reported on the New York Stock Exchange, for
the 10-day period ending on and including the trading day immediately preceding
the Closing Date.
     “Subsidiary” ” means any Person in which any other Person or any other
Subsidiary of such other Person directly or indirectly owns or controls a
majority of the equity securities with voting power for the election of
directors or has the power to elect a majority of that Person’s board of
directors or similar governing body.
     “Target EBITDA” shall have the meaning set forth in Section 2.14(a) hereof.
     “Taxes” shall mean all taxes, charges, fees, levies or like other
assessments (whether U.S. federal, state, local or foreign) based upon or
measured by income and any other tax whatsoever, including, without limitation,
single business, gross receipts, profits, premium, sales, use, occupation, value
added, ad valorem, transfer, franchise, withholding, payroll, employment,
unemployment, excise, windfall profits, license, occupation or real or personal
property taxes, together with any interest, penalties or additions to tax
resulting from, attributable to, or incurred in connection with any such taxes
or any contest or dispute thereof.
     “Termination Notice” shall have the meaning set forth in Section 2.14(a)
hereof.
     “Termination Payment EBITDA” shall have the meaning set forth in
Section 2.14(a) hereof.
     “Third-Party Claim” shall have the meaning set forth in Section 6.3 hereof.
     “TTM EBITDA” shall have the meaning set forth in Section 2.14(a) hereof.

8



--------------------------------------------------------------------------------



 



     “U.S. Taxing Authority” shall mean any taxing authority of the United
States of America, any state thereof or the District of Columbia and any local
governmental subdivision thereof.
     “Working Capital Value” shall mean the book value of premium trust cash and
premium trust cash equivalents, Accounts Receivable, Prepaid Items and Refund
Items comprising a part of the Purchased Assets, net of the book value of
Accounts Payable, premiums due liability, and local and state income taxes
payable comprising a part of the Assumed Liabilities, all values reconciled to
net income as determined in accordance with GAAP, consistently applied.
ARTICLE II
SALE OF ASSETS; CLOSING
               Section 2.1 Purchase and Sale. On and subject to the terms of
this Agreement, at the Closing, Seller shall sell, convey transfer, assign and
deliver to Buyer and Buyer shall purchase and accept from Seller, all of
Seller’s right, title and interest in and to all of the assets owned by or
leased or licensed to Seller and used or held for use by Seller in the conduct
of the Business, whether real, personal or mixed, tangible or intangible, and
wheresoever situated, whether or not reflected on Seller’s Books and Records or
the Financial Statements, excepting only the Excluded Assets (collectively, the
“Purchased Assets”). Without limiting the generality of the foregoing, the
Purchased Assets shall include all of Seller’s right, title and interest in, to
and under:
          (a) the Accounts Receivable;
          (b) the Personal Property including, without limitation, those items
listed on Schedule 2.1(b) hereto;
          (c) the Contracts (except for the Excluded Contracts);
          (d) the Licenses;
          (e) the Intellectual Property;
          (f) the Books and Records;
          (g) the Prepaid Items;
          (h) the Refund Items;
          (i) all customer and client lists that relate to the Business;
          (j) all expirations, renewal rights, claims and commissions that
relate to the Business;
          (k) except as contemplated by this Agreement, the right to collect
from customers of Seller on or after the Closing Date and to retain all
insurance commissions (including gross retained commissions realized from
premiums collected), and all service fees

9



--------------------------------------------------------------------------------



 




due to Seller for any services rendered in connection with the operation of the
Business, and all other commissions, fees or other compensation paid or payable
to Seller;
          (l) the right to collect from insurance companies and retain
(i) commissions, overrides and other bonuses and other referral fees (including
public adjuster fees) received by or on behalf of Seller from insurance
underwriters in connection with contracts or other arrangements earned and paid
to Seller and (ii) all return commissions, premiums or other payments (return or
otherwise) due to Seller from insurance companies; and
          (m) all premium trust cash and premium trust cash equivalents.
               Section 2.2 Excluded Assets. Notwithstanding anything herein to
the contrary, the Purchased Assets shall not include the following assets
(collectively, the “Excluded Assets”):
          (a) all Cash;
          (b) the Contracts identified on Schedule 2.2(b) hereto (the “Excluded
Contracts”);
          (c) all Seller’s corporate records, such as its Articles of
Incorporation and other organizational documents, seal, minute books, equity
ledger and other records having exclusively to do with the organization of
Seller;
          (d) Seller’s rights under this Agreement, including, without
limitation, the consideration paid to Seller pursuant to this Agreement;
          (e) Seller’s records relating to Taxes;
          (f) assets owned by Seller which are not used in the Business that are
listed on Schedule 2.2(f) hereto;
          (g) all refunds in respect of Taxes paid by Seller other than Refund
Items;
          (h) all prepaid items relating to any Excluded Liabilities;
          (i) all bank accounts of Seller;
          (j) all Licenses that are not assignable or transferable, a list of
which is set forth on Schedule 2.2(j) hereto;
          (k) all profit sharing earned prior to August 1, 2007 under
Section 3.7 of the General Agency Agreement by and between U.S. Specialty
Underwriters and Insurance Company of Hannover dated August 1, 2004, as modified
by Addendum No. 1 dated July 1, 2006 and Addendum No. 2 dated August 1, 2005
(collectively, the “General Agency Agreement”). Thereafter, until the Contingent
Consideration Termination Date (as defined in Section 2.14(a) of this
Agreement), Buyer and Seller shall share equally (i.e. 50% to each party) in any
profit sharing earned under Section 3.7 of the General Agency Agreement. If the

10



--------------------------------------------------------------------------------



 




Contingent Consideration Termination Date occurs before the conclusion of any
Underwriting Year (as defined in the General Agency Agreement), then Buyer shall
receive the entire profit sharing earned under Section 3.7 of the General Agency
Agreement for that and any future Underwriting Year.
          (l) all records, documents, lists and files, whether in hard copy,
electronic form or otherwise, relating solely to any of the foregoing Excluded
Assets or any of the Excluded Liabilities; and
          (m) the specific items, whether or not used exclusively in the conduct
of the Business, identified on Schedule 2.2(m) hereof.
               Section 2.3 Non-Transferability of Certain Contracts, Licenses or
Intellectual Property. Nothing in this Agreement shall be construed as an
attempt to assign any Contract (including, without limitation, any license or
other right to use Intellectual Property) or License included in the Purchased
Assets that is by its terms or law nonassignable without the consent of or
waiver from the other party or parties thereto, unless such consent shall have
been given or as to which all the remedies for the enforcement thereof enjoyed
by Seller would, as a matter of law, pass to Buyer as an incident of the
assignments provided for by this Agreement. Seller shall, both before and after
the Closing, use commercially reasonable efforts (which shall not be construed
to require the payment of any amount or assumption of any Liability by Seller or
the Shareholders) to obtain the consent of any third party to the assignment to
Buyer of any Contract or License for which such consent is required. In the
event (a) a Contract or License either does not permit or expressly prohibits
the assignment by Seller of its rights and obligations thereunder, or (b) Seller
has not obtained the necessary consents to assignment from all parties to any
Contract or License prior to the Closing Date, or (c) direct assumption of any
Contract or License is not practical, Buyer shall fulfill such Contract or
License and shall assume the obligations and liabilities of such Contract or
License accruing after the Closing for and on behalf of Seller but for the
account of Buyer and Seller shall cooperate with Buyer in any reasonable
arrangements designed to provide for Buyer the benefits under such Contracts or
Licenses accruing after the Closing including the enforcement for the benefit
and at the expense of Buyer of any rights comparable to the rights previously
enjoyed by Seller in connection with such Contracts or Licenses.
               Section 2.4 Consideration.
          (a) The aggregate consideration for the Purchased Assets and the
Noncompetition Agreements shall consist of (i) the payment of the Final Cash
Purchase Price, plus (ii) the issuance of the Stock Consideration as
contemplated by Section 2.4(b) below, plus (iii) the assumption of the Assumed
Liabilities pursuant to Section 2.10 below.
          (b) The Final Cash Purchase Price shall be payable as follows: (i) the
Estimated Cash Purchase Price as determined pursuant to Section 2.8(a) below
shall be paid by Buyer to Seller at the Closing by wire transfer of immediately
available funds to a bank account designated in writing by Seller prior to the
Closing and (ii) any difference between the Final Cash Purchase Price and the
Estimated Cash Purchase Price shall be paid by Buyer or Seller, as applicable,
to the other in accordance with Section 2.8(f) below.

11



--------------------------------------------------------------------------------



 



          (c) A stock certificate representing the Stock Consideration shall be
delivered by Buyer to Seller at the Closing.
          (d) Within ten (10) business days following Buyer’s receipt of
(a) written notice from Clark and LoConti requesting the issuance or re-issuance
of all or any portion of the Stock Consideration, (b) any or all of the stock
certificates representing any or all of the Stock Consideration and
(c) representation letters in a form reasonably acceptable to Buyer from each
applicable transferee of new stock certificate(s), Buyer will (i) cancel such
delivered stock certificate(s), if applicable, and (ii) issue new stock
certificate(s) to the Shareholders in such amounts designated in such notice (as
adjusted for any stock adjustments or dividends that relate thereto).
               Section 2.5 Time and Place of Closing. Subject to the conditions
set forth in this Agreement, the consummation of the transactions contemplated
by this Agreement (the “Closing”) as of April 16, 2007 (the “Closing Date”), at
9:00 a.m., local time, at the offices of Bodman LLP, 201 West Big Beaver Road,
Suite 500, Troy, Michigan 48084. The Closing shall be deemed effective as of
12:01 a.m. on the Closing Date.
               Section 2.6 Deliveries by Seller and Shareholders. At the
Closing, Seller and Shareholders, as applicable, shall deliver, or cause to be
delivered, to Buyer the following:
          (a) such bills of sale, assignments and other appropriate instruments
of transfer as shall be necessary to vest in Buyer as of the Closing Date, all
right, title and interest of Seller in and to the Purchased Assets free and
clear of any Liens, all in form and substance satisfactory to Buyer and Seller;
          (b) the Employment Agreements;
          (c) the Noncompetition Agreements;
          (d) the Management Agreement;
          (e) a certificate of the Secretary of Seller, in form and substance
reasonably satisfactory to Buyer, certifying as to (i) the Articles of
Incorporation of Seller certified by the Secretary of State of the State of
Arizona and dated within thirty (30) calendar days of the Closing Date, (ii) the
bylaws of Seller, (iii) the resolutions of the board of directors of Seller and
the Shareholders approving and authorizing this Agreement and the transactions
contemplated by this Agreement, (iv) a good standing certificate of Seller
issued by the Secretary of State of Arizona and the Secretary of State of Ohio,
each dated within thirty (30) calendar days of the Closing Date;
          (f) estoppel certificate and consent from Lander Enterprises Co., L.P.
with respect to the Lease in the form attached hereto as Exhibit F;
          (g) estoppel certificate and consent from Vanguard Software
Corporation with respect to the Standard Contract for Software Development
Services dated November 14, 2005 and the Standard Contract for Software
Development Services dated April 18, 2006, in the form attached hereto as
Exhibit G;

12



--------------------------------------------------------------------------------



 



          (h) consent from Praetorian Insurance Company (f/k/a Insurance
Corporation of Hannover) with respect to the General Agency Agreement, in the
form attached hereto as Exhibit H;
          (i) any and all required consents necessary for the assignment of the
other Key Contracts and Licenses, if any, to Buyer, in form and substance
reasonably acceptable to Buyer;
          (j) an opinion of Baker & Hostetler LLP, counsel to Seller, dated the
Closing Date, in form and substance reasonably satisfactory to Buyer and counsel
to Buyer;
          (k) evidence reasonably satisfactory to Buyer of the change of
Seller’s name to a name dissimilar to and not derivative of US Specialty
Underwriters, Inc., Republic Western Specialty Underwriters, Inc. and MacCready
and Gutmann;
          (l) the Registration Right Agreement; and
          (m) any other documents and instruments required by this Agreement or
reasonably requested by Buyer to effect or evidence the transactions
contemplated by this Agreement and the Ancillary Agreements.
               Section 2.7 Deliveries by Buyer. Except as noted below, at the
Closing, Buyer shall deliver to Seller the following:
          (a) the amount of the Estimated Cash Purchase Price, by wire transfer
of immediately available funds to a bank account designated in writing by Seller
prior to the Closing;
          (b) A stock certificate or certificates representing the Stock
Consideration on or before the fifth business day following the Closing Date in
the name of Seller or as otherwise directed pursuant to Section 2.4(d);
          (c) the Assumption Agreement;
          (d) the Management Agreement;
          (e) an opinion of Bodman LLP, counsel to Buyer and MIGI, dated the
Closing Date, in form and substance reasonably satisfactory to Seller and
counsel for Seller;
          (f) the Registration Rights Agreement; and
          (g) any other documents and instruments required by this Agreement or
reasonably requested by Seller to effect or evidence the transactions
contemplated by this Agreement and the Ancillary Agreements.

13



--------------------------------------------------------------------------------



 



               Section 2.8 Purchase Price Adjustment.
          (a) On or prior to the Closing Date, Seller will reasonably and in
good faith prepare a written estimate of the amount of the estimated Closing
Working Capital Value and shall deliver such estimate to Buyer for its written
approval. The “Estimated Closing Working Capital Value” shall equal (i) if Buyer
does not deliver to Seller prior to the Closing its written approval of Seller’s
estimate, an amount equal to the Baseline Working Capital Value, and (ii) if
Buyer does deliver to Seller prior to the Closing its written approval of
Seller’s estimate, the amount of Seller’s estimate. The “Estimated Cash Purchase
Price Adjustment” shall equal (A) the positive amount, if any, by which the
Estimated Closing Working Capital Value exceeds the Baseline Working Capital
Value; or (B) the negative amount, if any, by which the Estimated Closing
Working Capital Value is less than the Baseline Working Capital Value. The
Initial Cash Purchase Price plus (or minus) the Estimated Cash Purchase Price
Adjustment shall be referred to as the “Estimated Cash Purchase Price.”
          (b) As soon as practicable, but in no event later than sixty (60) days
following the Closing Date, Buyer shall reasonably and in good faith prepare the
following: (i) a balance sheet of the Business as of the Closing Date (the
“Closing Balance Sheet”), (ii) a calculation of the Working Capital Value as of
the Closing Date based on the Closing Balance Sheet (the “Closing Working
Capital Value”) and (iii) a supplemental schedule reconciling the Closing
Balance Sheet and the Closing Working Capital Value (collectively, the “Closing
Financial Data”). The Closing Balance Sheet shall be prepared in accordance with
GAAP. The Closing Working Capital Value shall be prepared consistent with the
principles, assumptions and standards used in determining the Working Capital
Value as of December 31, 2006 which is attached hereto (along with a
corresponding balance sheet and supplemental schedule) as Exhibit I.
          (c) Buyer shall deliver a copy of the Closing Financial Data to Seller
promptly after it has been prepared. After receipt of the Closing Financial
Data, Seller shall have thirty (30) days to review the Closing Financial Data.
Seller and its authorized representatives shall have full access to all relevant
books and records and employees of the Acquired Business for any purpose,
including, without limitation, to review and verify the Closing Financial Data.
Unless Seller delivers written notice to Buyer on or prior to the sixtieth
(60th) day after Seller’s receipt of the Closing Financial Data specifying in
reasonable detail the amount, nature and basis of all disputed items, Seller
shall be deemed to have accepted and agreed to the calculation of the Closing
Working Capital Value. If Seller notifies Buyer of its objection to the
calculation of the Closing Working Capital Value as described above, Buyer and
Seller shall, within sixty (60) days (or such longer period as the parties may
agree in writing) following such notice (the “Resolution Period”), attempt to
resolve their differences and any resolution by them as to any disputed amounts
shall be final, binding and conclusive.
          (d) If, at the conclusion of the Resolution Period, there are any
amounts remaining in dispute, then such amounts remaining in dispute shall be
submitted to a firm of nationally recognized independent certified public
accountants (the “Neutral Auditors”) selected by Seller and Buyer within ten
(10) days after the expiration of the Resolution Period. If Seller and Buyer are
unable to agree on the Neutral Auditors, then each of Seller and Buyer shall
have the right to request the office of the American Arbitration Association to
appoint the Neutral Auditors, which Neutral Auditors shall not have had a
material relationship with Seller, Buyer or any of their respective Affiliates
within the past two years. Each of Seller and Buyer agree to

14



--------------------------------------------------------------------------------



 



execute, if requested by the Neutral Auditors, a reasonable engagement letter,
including customary indemnities. All fees and expenses relating to the work, if
any, to be performed by the Neutral Auditors shall be borne pro rata as between
Seller and Buyer in proportion to the Neutral Auditors’ percentage allocation of
the disputed amount between Seller and Buyer such that the prevailing party pays
the lesser proportion of the fees and expenses. The Neutral Auditors shall act
as an arbitrator to determine, based solely on the provisions of this
Section 2.8 and the presentations by Seller and Buyer only, and not by
independent review, only those issues still in dispute. The Neutral Auditors’
determination shall be made within thirty (30) days of their selection, shall be
set forth in a written statement delivered to Seller and Buyer and shall be
deemed a final, binding and conclusive arbitration award. A judgment of a court
of competent jurisdiction may be entered upon the Neutral Auditors’
determination. The term “Final Closing Working Capital Value” shall mean the
definitive Closing Working Capital Value agreed to (or deemed to be agreed to)
by Buyer and Seller in accordance with Section 2.8(c) hereof or resulting from
the determinations made by the Neutral Auditors in accordance with this
Section 2.8(d) (in addition to those items theretofore agreed to by Seller and
Buyer).
          (e) The Estimated Cash Purchase Price shall be (i) increased dollar
for dollar to the extent the Final Closing Working Capital Value exceeds the
Estimated Closing Working Capital Value, or (ii) decreased dollar for dollar to
the extent the Final Closing Working Capital Value is less than the Estimated
Closing Working Capital Value. The Estimated Cash Purchase Price as adjusted
pursuant to this Section 2.8(e) shall be referred to as the “Final Cash Purchase
Price.”
          (f) If the Final Cash Purchase Price exceeds the Estimated Cash
Purchase Price, then Buyer will pay to Seller an amount equal to such excess. If
the Final Cash Purchase Price is less than the Estimated Cash Purchase Price,
then Seller will pay to Buyer the amount of such deficiency. Any amounts payable
pursuant to this Section 2.8(f) shall bear interest from the Closing Date
through the date of payment at the federal funds rate of interest publicly
announced by the Federal Reserve Board, from time to time, plus 0.5%, for the
period from the Closing Date to the date of such payment. Any amounts payable
pursuant to this Section 2.8(f) shall be paid by wire transfer of immediately
available funds to (i) the account specified by Seller (for the account of
Seller), if Seller is owed payment, or (ii) the account specified by Buyer (for
the account for the account of Buyer), if Buyer is owed payment, within five
(5) business days after the Final Closing Working Capital Value is agreed to by
Buyer and Seller or any remaining disputed items are ultimately determined by
the Neutral Auditors. For purposes of clarity, Buyer acknowledges and agrees
that, although Buyer may at its option assert a claim and setoff against the
Contingent Consideration for any amount due to Buyer under this Section, it is
the intention of the parties that Seller shall pay any such amounts directly to
Buyer.
          (g) The Initial Cash Purchase Price, as adjusted pursuant to this
Section 2.8, plus the value of the Stock Consideration plus the amount of the
Assumed Liabilities pursuant to Section 2.10 below is referred to herein as the
“Final Purchase Price.”
               Section 2.9 Purchase Price Allocation. Attached here to as
Exhibit J is an allocation of the Initial Purchase Price among the Purchased
Assets plus the amount of the Assumed Liabilities reasonably estimated by Buyer
and Seller. Buyer and Seller agree to allocate the Final Purchase Price among
the Purchased Assets in accordance with Exhibit J

15



--------------------------------------------------------------------------------



 



attached hereto. In the event that the Initial Cash Purchase Price is adjusted
in accordance with Section 2.8 hereof, or the Assumed Liabilities are finally
determined to be different than the estimated amounts thereof, the Final
Purchase Price shall be allocated among the Purchased Assets in accordance with
Exhibit J, but as revised to reflect the changes to the classes of Purchased
Assets as were the subject of such adjustments and differences. For purposes of
all Taxes, the parties agree to report the transactions contemplated in this
Agreement in a manner consistent with this Section 2.9 and the allocation set
forth in Exhibit J, as so revised, and none of them will take any position
inconsistent therewith in any Returns, in any refund claim, in any litigation,
or otherwise. Each party agrees to notify the other if any taxing authority
proposes to reallocate the Final Purchase Price. Seller and Buyer shall
cooperate in good faith in the joint preparation of IRS Form 8594 on a basis
consistent with the allocation of the Final Purchase Price in accordance with
this Section 2.9 and as set forth in Exhibit J.
               Section 2.10 Assumed Liabilities. At the Closing, Buyer shall
execute and deliver to Seller the Assumption Agreement whereby Buyer shall, as
of the Closing Date and subject to Section 2.11 below and Seller’s and
Shareholders’ satisfaction of the Excluded Liabilities, assume the liabilities
and obligations of Seller set forth below (collectively, the “Assumed
Liabilities”):
          (a) the Accounts Payable and Commissions Payable, but only to the
extent reflected on the Closing Balance Sheet and utilized in the determination
of the Closing Working Capital Value;
          (b) all obligations of Seller under the Contracts set forth on
Schedule 3.15 hereto either (i) to furnish goods, services, and other non-cash
benefits to another party after the Closing or (ii) to pay for goods, services,
and other non-cash benefits that another party will furnish to Buyer after the
Closing;
          (c) Liabilities under the Licenses to be paid or performed after the
Closing that are attributable to the period after Closing; and
          (d) all other Liabilities of Buyer or in respect of the Business or
the Purchased Assets to the extent accruing after the Closing.
               Section 2.11 Excluded Liabilities. Except for the Assumed
Liabilities, Seller and the Shareholders shall retain, discharge, pay or
perform, as the case may be, when due all Liabilities of Seller and any of its
Affiliates (whether secured or unsecured, known or unknown, asserted or
unasserted, absolute, accrued, contingent or otherwise, and whether due or to
become due) (collectively, the “Excluded Liabilities”). Except for the Assumed
Liabilities, Buyer shall not be liable or obligated for any of Seller’s and its
Affiliates past, present or future Liabilities and nothing in this Agreement
shall be construed in any manner to constitute an assumption by Buyer of any
such Liability of Seller. Without limiting the generality of the foregoing, the
Excluded Liabilities shall include the following Liabilities:
          (a) the Accounts Payable to the extent not reflected on the Closing
Balance Sheet or utilized in the determination of the Closing Working Capital
Value;

16



--------------------------------------------------------------------------------



 



          (b) all Liabilities of Seller that arise out of or in respect of
services performed by Seller or any of Seller’s predecessors prior to the
Closing Date;
          (c) all Liabilities for claims arising out of or relating to Seller’s
employment relationship with any employees of Seller, whether or not hired by
Buyer, including, without limitation, any unemployment compensation claims,
worker’s compensation claims and claims for race, age, sex and other forms of
discrimination and harassment;
          (d) all Liabilities of Seller or any of its Affiliates (i) under any
pension, profit sharing, savings, retirement, health, medical, life, disability,
dental, deferred compensation, stock option, bonus, incentive, severance pay,
group insurance or other similar Employee Benefit Plans or arrangements, or
under any policies, handbooks, or custom or practice, collective bargaining
agreement, or any employment agreements, whether express or implied, applicable
to any of Seller’s employees at any time through the Closing, and any
assessments, fines, penalties or monetary damages arising out of the operation
of such plans on or prior to the Closing Date and (ii) for any other
compensation or benefits, payable or in the future to be payable to any past or
present employee or independent contractor of Seller relating to the period on
or prior to the Closing Date;
          (e) all other Liabilities with respect to or arising out of Seller’s
employment of any of Seller’s employees or their termination by Seller whether
prior to or after the Closing Date;
          (f) all Liabilities arising out of any wrongful or unlawful violation
or infringement by Seller or any of its Affiliates of any Intellectual Property
of any person or entity prior to the Closing Date, including with respect to
products of the Business developed, manufactured or sold by Seller or any of
Seller’s predecessors prior to the Closing Date;
          (g) all Liabilities arising out of claims alleging damage to the
environment or similar claims with respect to the conduct of the Business or the
use, occupation, ownership or operation by Seller, any of Seller’s predecessors,
and/or any of its or their Affiliates of real property prior to the Closing
Date, including any Liabilities under any Environmental, Health and Safety Laws;
          (h) all Liabilities of Seller arising out of any Action pending as of
the Closing Date or any Action arising out of or relating to matters or events
occurring prior to the Closing Date;
          (i) all Liabilities of Seller in respect of the borrowing of money or
issuance of any note, bond, indenture, loan, credit agreement or other evidence
of indebtedness, whether or not disclosed in this Agreement or otherwise;
          (j) all Liabilities of Seller arising out of, under or in connection
with any of the Excluded Assets;
          (k) all Liabilities of Seller under any contractual arrangement with
an Affiliate of Seller, including, without limitation, the “intercompany account
with parent” disclosed in the Financial Statements; and

17



--------------------------------------------------------------------------------



 



          (l) all other Liabilities of Seller arising out of or relating to
matters or events occurring prior to the Closing Date.
               Section 2.12 Prorations. Current real estate taxes, personal
property taxes, rents, utility charges (including electricity, gas, water, sewer
and telephone), refuse collection, and other service contracts (as applicable)
assumed by Buyer shall be prorated ratably as of the Closing Date. To the extent
practicable, all such prorations shall be computed and paid at the Closing, and
to the extent not practicable, as soon as practicable thereafter.
               Section 2.13 Reimbursement for Certain Payments. If Buyer pays
any of the Excluded Liabilities, then Seller shall reimburse the amount of such
payment to Buyer by wire transfer of immediately available funds within two
(2) business days of receipt by Seller of a demand for reimbursement, together
with corresponding documentation of such payment. In the event that on or after
the Closing Date Seller received or receives any payments of accounts receivable
relating to the Acquired Business (including, without limitation, Accounts
Receivable) Seller shall hold such payment in trust for Buyer and shall remit
such payments to Buyer in the form received within two (2) business days of
Seller’s receipt of such payments.
               Section 2.14 Management Fee; Contingent Consideration Termination
Payment.
          (a) Definitions. For purposes of this Section 2.14 and otherwise in
this Agreement, the following definitions shall apply:
                    (i) “Acquired Business” shall mean the Business acquired
pursuant to this Agreement.
                    (ii) “Contingent Consideration Termination Date” shall mean
the last day of the month during which Buyer delivers a notice in writing to
Seller that Buyer desires to exercise its option to terminate the Management Fee
payments payable under Section 2.14(b) (the “Termination Notice”); provided that
if Buyer delivers a Termination Notice in June or December, the Termination
Notice shall be deemed delivered by Buyer during the following month (i.e., July
or January, respectively).
                    (iii) “Contingent Consideration Termination Payment” shall
mean an amount equal to 6.5 multiplied by Termination Payment EBITDA payable in
cash. Examples of the calculation of the Contingent Consideration Termination
Payment are attached hereto as Schedule 2.14(b).
                    (iv) “EBITDA” shall mean the net income of the Acquired
Business (excluding any profit sharing commissions) determined in accordance
with GAAP for the applicable period before interest, taxes, depreciation and
amortization, calculated as if it were being operated as a single and
independent corporation. For the avoidance of doubt, the applicable period for
2007 shall begin on the Closing Date.

18



--------------------------------------------------------------------------------



 



                    (v) “Interim Management Fee” shall mean 0.75 times, as of
any date of determination for the applicable calendar year: (a) $0, if
year-to-date EBITDA is less than or equal to Minimum EBITDA for the full current
calendar year; (b) year-to-date EBITDA less Minimum EBITDA for the full current
calendar year, if year-to-date EBITDA is greater than such Minimum EBITDA but
less than Target EBITDA for such calendar year; or (c) 0.5 multiplied by
year-to-date EBITDA, if year-to-date EBITDA is greater than or equal to Target
EBITDA for such calendar year. The “Interim Management Fee” shall be calculated
as of the end of September and December in each calendar year during which a
Termination Notice has not been delivered. The calculation for the December
Interim Management Fee will be offset by any payment made for the September
Interim Management Fee. Examples of the calculation of the Interim Management
Fee are attached hereto as Schedule 2.14(a).
                    (vi) “Interim Management Fee Payment Date” shall mean ten
(10) days after the end of the applicable interim period. As such, the September
Interim Management Fee payment shall be made by October 10th of the same year
and the December Interim Management Fee shall by made by January 10th of the
following year.
                    (vii) “Management Fee” shall mean: (a) $0, if EBITDA is less
than or equal to Minimum EBITDA; (b) EBITDA less Minimum EBITDA, if EBITDA is
greater than Minimum EBITDA but less than Target EBITDA; or (c) 0.5 multiplied
by EBITDA, if EBITDA is greater than or equal to Target EBITDA. The payment of
the Management Fee will be offset by any Interim Management Fee payments.
Examples of the calculation of the Management Fee are attached hereto as
Schedule 2.14(a).
                    (viii) “Management Fee Payment Date” shall mean: (a) upon
the conclusion of any calendar year during which a Termination Notice has not
been delivered, the earlier of (i) the date which is twenty (20) days after the
completion of the audit of the consolidated financial statements for MIGI for
such calendar year or (ii) the date which is ninety (90) days after the end of
such calendar year; or (b) the date which is sixty (60) days after the
Contingent Consideration Termination Date.
                    (ix) “Minimum EBITDA” shall mean the minimum EBITDA earnings
preference to the Buyer totaling $3,600,000 for any calendar year period, or a
pro-rata amount for any partial year as set forth in the chart below; and
“Target EBITDA” shall mean two (2) times Minimum EBITDA, or $7,200,000 for any
calendar year period, or a pro-rata amount for any partial year as set forth in
the table chart below:

                                  For the [calendar                   year]
[twelve                  month period]   Target   Target   Minimum   Minimum
 period through   EBITDA for   EBITDA   EBITDA for   EBITDA   month ending  
2007   after 2007   2007   after 2007
January
          $ 1,340,000             $ 670,000  
February
          $ 1,620,000             $ 810,000  
March
          $ 1,740,000             $ 870,000  
April1
  $ 230,000     $ 2,200,000     $ 115,000     $ 1,100,000  

19



--------------------------------------------------------------------------------



 



                                  For the [calendar                 year]
[twelve                 month period]   Target   Target   Minimum   Minimum
period through   EBITDA for   EBITDA   EBITDA for   EBITDA month ending   2007  
after 2007   2007   after 2007
May
  $ 270,000     $ 2,240,000     $ 135,000     $ 1,120,000  
June
  $ 270,000     $ 2,240,000     $ 135,000     $ 1,120,000  
July
  $ 4,210,000     $ 6,180,000     $ 2,105,000     $ 3,090,000  
August
  $ 4,270,000     $ 6,240,000     $ 2,135,000     $ 3,120,000  
September
  $ 4,550,000     $ 6,520,000     $ 2,275,000     $ 3,260,000  
October
  $ 5,250,000     $ 7,220,000     $ 2,625,000     $ 3,610,000  
November
  $ 5,190,000     $ 7,160,000     $ 2,595,000     $ 3,580,000  
December
  $ 5,230,000     $ 7,200,000     $ 2,615,000     $ 3,600,000  

 

1   The amount reflected for April 2007 is a pro rated amount for the period
from the Closing Date through the end of the month.

          (x) “Termination Payment EBITDA” shall mean TTM EBITDA less the
greater of $3,600,000 or 50% of TTM EBITDA (the “MIGI Preference”). If TTM
EBITDA is less than $3,600,000, then Termination Payment EBITDA shall be $0.
          (xi) “TTM EBITDA” shall mean cumulative EBITDA for the twelve calendar
months ending on the Contingent Consideration Termination Date (which may
include months preceding the Closing Date).
     (b) Payment of the Management Fee; Contingent Consideration Termination
Payment.
          (i) On or before each Interim Management Fee Payment Date which occurs
prior to delivery of a Termination Notice, Buyer shall pay to Seller the Interim
Management Fee. The termination of the Management Agreement shall not affect the
Buyer’s obligation to pay to Seller the Interim Management Fee pursuant to this
Section 2.14(b)(i).
          (ii) On or before each Management Fee Payment Date which occurs prior
to the Contingent Consideration Termination Date, Buyer shall pay Seller an
amount equal to the Management Fee determined by reference to the immediately
preceding calendar year. The termination of the Management Agreement shall not
affect the Buyer’s obligation to pay to Seller the Management Fee pursuant to
this Section 2.14(b)(ii).
          (iii) In the event a Termination Notice is delivered by Buyer to
Seller, on or before the Management Fee Payment Date, Buyer shall pay Seller an
amount equal to the Management Fee determined by reference to the period from
the beginning of the calendar year during which such notice was delivered and
ending on the day immediately preceding the day of payment of the estimated
Contingent Consideration Termination Payment under Section 2.14(e). Such payment
shall be made within ten (10) days after payment of the Estimated Contingent
Consideration Termination Payment.

20



--------------------------------------------------------------------------------



 



          (iii) The difference between the estimated and final Contingent
Consideration Termination Payment shall be payable pursuant to Section 2.14(f).
     (c) Computation of EBITDA. EBITDA, for the applicable period shall be
reconciled to net income determined in accordance with GAAP and may be reviewed
by the firm of independent certified public accountants engaged by Seller;
provided that, in determining such EBITDA, without duplication:
     (i) a minimum gross commissions rate equal to the provisional commission
rate set forth in the General Agency Agreement, as it may be amended from time
to time (currently, 23.98%), shall be the assumed commission rate associated
with any business produced by the Acquired Business and written by any
Subsidiary of MIGI;
     (ii) EBITDA shall be computed without regard to “extraordinary items” of
gain or loss as that term shall be defined in GAAP
     (iii) EBITDA shall not include any gains, losses or profits realized from
the sale of any assets other than in the ordinary course of business;
     (iv) No deduction shall be made for indirect or allocated costs from MIGI
or its Affiliates including, without limitation, management fees, general
overhead expenses and other intercompany charges, of whatever kind or nature,
charged by Buyer except to the extent such costs do not exceed the Budget amount
for such item.
     (v) The purchase and sales prices of goods and services sold by the
Acquired Business to Buyer or its Affiliates or purchased by the Acquired
Business from Buyer or its Affiliates shall be adjusted to reflect the amounts
that the Acquired Business would have realized or paid if dealing with an
independent party in an arm’s-length commercial transaction, provided that each
amount relating to a purchase by the Acquired Business from Buyer or its
Affiliates may not be adjusted to exceed the Budget amount for such item, with
approval by both Buyer and Seller.
     (vi) No deduction shall be made for (a) legal fees, accounting fees and
other fees and expenses arising out of this Agreement or otherwise related to
the acquisition of the Acquired Business or any activities of Buyer’s auditors,
or related to any other transaction by Buyer after the Closing that is not
incurred in the Ordinary Course of Business and is not included in the Budget,
or (b) costs expenses incurred to the extent reimbursable by third parties,
(c) purchase accounting or similar adjustments required or permitted by GAAP in
connection with the acquisition of the Acquired Business.
     (vii) No deduction shall be made for expenses arising from any underwriting
business that Buyer may conduct through the Acquired Business.
     (d) Procedures re: Management Fee. The EBITDA of the Acquired Business
shall be determined by Buyer within forty-five (45) days after the close of each
calendar year. Copies of its report setting forth its computation of the EBITDA
of the Acquired Business shall

21



--------------------------------------------------------------------------------



 



be submitted by Buyer in writing to Seller and its auditors on or before such
date and, unless Seller notifies Buyer within forty-five (45) days after receipt
of the report that it objects to the computation of EBITDA set forth therein,
the report shall be binding and conclusive for the purposes of this Agreement.
Seller and its auditors shall have access to the books and records of Buyer and
the Acquired Business during regular business hours to verify the computation of
EBITDA made by Buyer. Seller shall pay all of its auditors’ charges and
expenses. The termination of the Management Agreement shall not affect Seller’s
rights under this Section 2.14(d).
     (e) Procedures re: estimated Contingent Consideration Termination Payment.
The estimated TTM EBITDA of the Acquired Business shall be determined reasonably
and in good faith by Buyer and delivered to Seller within ten (10) days after
the Contingent Consideration Termination Date. Concurrently with delivery of its
estimate of TTM EBITDA, Buyer shall pay in cash to Seller the Contingent
Consideration Termination Payment payable based on such estimate.
     (f) Procedures re: final Contingent Consideration Termination Payment Buyer
shall deliver to Seller an additional report calculating reasonably and in good
faith the TTM EBITDA no later than sixty (60) days following the Contingent
Consideration Termination Date. Unless Seller notifies Buyer within forty-five
(45) days after receipt of the report that it objects to the computation of TTM
EBITDA set forth therein, the report shall be binding and conclusive for the
purposes of this Agreement. Seller and its auditors shall have access to the
books and records of Buyer and the Acquired Business during regular business
hours to verify the computation of TTM EBITDA made by Buyer. Seller shall pay
all of its auditors’ charges and expenses.
     (f) Payment. If (i) Seller does not notify Buyer in writing within sixty
(60) days after receipt of the report referred to in Section 2.14(e) above that
it disputes the computation of TTM EBITDA set forth therein, or (ii) upon
conclusion of the dispute procedures in Section 2.14(g), the resulting
computation shall be final and Seller or Buyer, as the case may be, shall pay to
the other Party the difference between the estimated and final Contingent
Consideration Termination Payment.
     (g) Dispute. If Seller notifies Buyer in writing within forty-five
(45) days after receipt of the report referred to in Section 2.14(d) or within
sixty (60) days after receipt of the report referred to in Section 2.14(e) above
that it disputes the computation of EBITDA or TTM EBITDA set forth therein, the
amount of EBITDA for the calendar year to which such report relates or the TTM
EBITDA, as the case may be, shall be determined by negotiation between Seller
and Buyer. If Seller and Buyer are unable to reach agreement within thirty (30)
business days after such notification, each of the parties may thereafter pursue
whichever legal remedies are available to it. Any resulting adjustment to the
Management Fee or Contingent Consideration Termination Payment (taking into
account payment of the estimated Contingent Consideration Termination Payment)
shall bear interest from the due date of the payment of such Management Fee or
Contingent Consideration Payment until the applicable adjustment is paid by the
responsible party. Such interest shall be equal to the federal funds rate of
interest publicly announced by the Federal Reserve Board from time to time, plus
1.0%.

22



--------------------------------------------------------------------------------



 



     (h) Combined Business Notwithstanding any provision of this Agreement to
the contrary, Buyer shall not combine or attempt to combine any other entity,
business or operations with the Acquired Business in a manner which would
materially adversely effect EBITDA or TTM EBITDA of the Acquired Business or the
ability of the Buyer to determine EBITDA or TTM EBITDA of the Acquired Business
as if it were being operated as a single and independent corporation. The
provisions of this Section 2.14(h) shall survive the Closing Date until the
Contingent Consideration Termination Date.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER AND SHAREHOLDERS
     Seller and each Shareholder, jointly and severally, hereby represent and
warrant to Buyer that the following representations and warranties are true and
correct as of the Closing Date:
          Section 3.1 Incorporation; Authorization; Etc. Seller is a corporation
validly existing and in good standing under the laws of the State of Arizona.
Seller is duly authorized to conduct business as a foreign corporation and is in
good standing in each jurisdiction in which the property owned, leased or
operated by Seller, or the nature of the business conducted by Seller makes such
qualification necessary, except where any failure to so qualify could not
reasonably be expected to have a Material Adverse Effect. Seller has all
requisite corporate power and authority to own or use the properties and assets
that it purports to own or use and to conduct its business as it is now being
conducted. Seller has delivered to Buyer true and complete copies of the
articles of incorporation and bylaws of Seller (as amended to date). Seller and
each Shareholder has full power and authority to execute and deliver this
Agreement and the Ancillary Agreements to which each of them is a party, to
perform each of their obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Ancillary Agreements, the performance of Seller’s and each
Shareholder’s obligations hereunder and thereunder and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate proceedings on the part of Seller and each
Shareholder. This Agreement has been, and when executed and delivered the
Ancillary Agreements to which each of them is a party will be, duly executed and
delivered by Seller and each Shareholder and constitute and will constitute the
legal, valid and binding obligations of Seller and each Shareholder, enforceable
against Seller and each Shareholder in accordance with their terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting the rights of creditors.
          Section 3.2 No Conflict. Except as disclosed on Schedule 3.2 hereto,
the execution, delivery and performance of this Agreement and the Ancillary
Agreements, the consummation of the transactions contemplated hereby and thereby
and the compliance with the terms of this Agreement and the Ancillary Agreements
do not and will not: (a) conflict with, result in a breach of any provision of,
constitute a default under, result in the modification or cancellation of, or
give rise to any right of termination or acceleration in respect of, any
contract, agreement, commitment, understanding, arrangement or restriction of
any kind to which Seller is a party or to which Seller or any of its property is
subject; (b) result in the creation of any Lien upon, or any person obtaining
the right to acquire any properties, assets or rights of Seller; (c)

23



--------------------------------------------------------------------------------



 



violate or conflict with any material law, ordinance, code, rule, regulation,
decree, order or ruling of any court, arbitral body or governmental authority,
to which Seller or any Shareholder or any of Seller’s property is subject;
(d) require any authorization, consent, order, permit or approval of, or notice
to, or filing, registration or qualification with, any governmental,
administrative or judicial authority; or (e) conflict with or result in any
breach of any of the provisions of Seller’s articles of incorporation, bylaws or
other organizational documents.
          Section 3.3 Joint Ventures; Subsidiaries. Except as set forth on
Schedule 3.3, there are no corporations, partnerships, joint ventures, limited
liability companies or other entities in which Seller or any Shareholder,
directly or indirectly, has an interest and through which any part of the
Business is conducted. Seller does not have and never has had a Subsidiary.
          Section 3.4 Title to Purchased Assets. Except as disclosed on
Schedule 3.4 hereto, Seller has, and upon the Closing will convey to Buyer, good
and valid right, title and interest in and to all of the Purchased Assets, free
and clear of any and all Liens.
          Section 3.5 Financial Statements. Schedule 3.5 hereto contains true
and complete copies of the following financial statements (collectively, the
“Financial Statements”): (a) the audited balance sheets and related statements
of income and cash flows of Seller for the calendar years ended December 31,
2004, December 31, 2005 and December 31, 2006 (the “Most Recent Fiscal Year
End”), and (b) the unaudited balance sheet and related statements of income and
cash flows of Seller (the “Most Recent Financial Statements”) as of and for the
one (1) month periods ended January 31, 2007 and February 28, 2007, respectively
(such latter date, the “Most Recent Fiscal Month End”). All Financial Statements
are in accordance with the books and records of Seller, and such books and
records of Seller are true and complete in all material respects. Each of the
balance sheets included in the Financial Statements fairly presents the
financial position of Seller and the Business as of its date, and each of the
related statements of income and cash flows included within the Financial
Statements fairly presents the results of operations and cash flows of Seller
and the Business as of its date. Except as may be specified in a footnote
thereto, all Financial Statements have been prepared in conformity with GAAP,
consistently applied.
          Section 3.6 Undisclosed Liabilities. Except as disclosed on
Schedule 3.6 hereto, Seller does not have any Liability, nor is there any
Liability for which Seller is or may become liable, contingently or otherwise,
that is not accrued or reserved against in the Most Recent Financial Statements,
except for current Liabilities that were incurred in the Ordinary Course of
Business after the Most Recent Fiscal Month End and that are consistent in
nature and amount with the Liabilities shown on the Most Recent Financial
Statements. Neither Seller nor any Shareholder has any knowledge of any
circumstance, condition, event or arrangement that would hereafter give rise to
any Liabilities of Seller except in the Ordinary Course of Business.
          Section 3.7 Absence of Certain Changes. Except as disclosed on
Schedule 3.7 hereto, to Seller’s or Shareholder’s knowledge, since the Most
Recent Fiscal Year End, there has not been any Material Adverse Change with
respect to Seller or the Business. Without limiting the generality of the
foregoing, since that date, except as disclosed on Schedule 3.7

24



--------------------------------------------------------------------------------



 



hereto, Seller has not done any of the following with respect to or in
connection with the Business:
     (a) sold, leased, transferred, or assigned (i) any items of Personal
Property; or (ii) any other assets, tangible or intangible other than, in each
case, sales of inventory in the Ordinary Course of Business;
     (b) entered into any agreement, contract, lease, or license (or series of
related agreements, contracts, leases, and licenses) (i) for a term of greater
than twelve months, (ii) involving more than $10,000 or (iii) outside the
Ordinary Course of Business, nor has any party (including Seller) accelerated,
terminated, modified, or cancelled any agreement, contract, lease, or license
(or series of related agreements, contracts, leases, and licenses) involving
more than $10,000 to which Seller is a party or by which Seller is bound;
     (c) imposed any Liens upon any of its assets, tangible or intangible;
     (d) made any capital expenditure (or series of related capital
expenditures) either involving more than $10,000 or outside the Ordinary Course
of Business;
     (e) made any capital investment in, any loan to, or any acquisition of the
securities or assets of, any other Person (or series of related capital
investments, loans, and acquisitions) either involving more than $10,000 or
outside the Ordinary Course of Business;
     (f) issued any note, bond, or other debt security or created, incurred,
assumed, or guaranteed any indebtedness for borrowed money or capitalized lease
obligation involving more than $10,000 in the aggregate;
     (g) delayed or postponed the payment of accounts payable and other
Liabilities outside the Ordinary Course of Business;
     (h) cancelled, compromised, waived, or released any right or claim (or
series of related rights and claims) either involving more than $10,000 or
outside the Ordinary Course of Business;
     (i) experienced any damage, destruction, or loss (whether or not covered by
insurance) to its property;
     (j) made any loan to, or entered into any other transaction with, any of
its directors, shareholders, officers, managers, or employees or Affiliates of
any of the foregoing other than routine travel or expense advances made in the
Ordinary Course of Business;
     (k) entered into any employment contract or collective bargaining
agreement, written or oral, amended or modified the terms of any existing such
contract or agreement;
     (l) granted any increase in the base compensation of any of its directors,
shareholders, officers, managers, or employees outside the Ordinary Course of
Business;

25



--------------------------------------------------------------------------------



 



          (m) adopted, amended, modified, or terminated any bonus, profit
sharing, incentive, severance, or other plan, contract, or commitment for the
benefit of any of its directors, officers, managers or employees (or taken any
such action with respect to any other Employee Benefit Plan);
          (n) made any other change in employment terms for any of its
directors, shareholders, officers, managers, or employees or Affiliates of any
of the foregoing outside the Ordinary Course of Business;
          (o) made or pledged to make any charitable or other capital
contribution outside the Ordinary Course of Business;
          (p) discharged a material Liability or Lien outside the Ordinary
Course of Business;
          (q) made any loans or advances of money;
          (r) participated in or been subject to any other occurrence, event,
incident, action, failure to act, or transaction outside the Ordinary Course of
Business; or
          (s) committed or offered to do any of the foregoing.
            Section 3.8 Real Property.
          (a) Seller does not own and has never owned any real property.
Suite 108 in the building located at 6690 Beta Drive, Mayfield Village, Ohio
(the “Mayfield Village Property”) and Suite 300 in the building located at 6140
Parkland Blvd., Mayfield Heights, Ohio (the “Leased Real Property”) are the only
real properties that have ever been leased by Seller. The Lease is the complete
agreement concerning Seller’s lease of the Leased Real Property. Seller has
delivered to Buyer a true and complete copy of the Lease. Except as disclosed on
Schedule 3.8(a), with respect to the Lease: (i) the Lease is legal, valid,
binding, enforceable and in full force and effect; (ii) the transactions
contemplated by this Agreement do not require the consent of any other party to
such Lease, will not result in a breach of or default under such Lease, and will
not otherwise cause such Lease to cease to be legal, valid, binding, enforceable
and in full force and effect on identical terms following the Closing;
(iii) Seller’s possession and quiet enjoyment of the Leased Real Property under
the Lease has not been disturbed and there are no disputes with respect to such
Lease; (iv) none of Seller or any other party to the Lease is in breach or
default under such Lease, and no event has occurred or circumstance exists that,
with the delivery of notice, the passage of time or both, would constitute such
a breach or default, or permit the termination, modification or acceleration of
rent under such Lease; (v) Seller has not subleased, licensed or otherwise
granted any Person the right to use or occupy such Leased Real Property or any
portion thereof; and (vi) Seller has not collaterally assigned or granted any
other Lien in such Lease or any interest therein. The lease of the Mayfield
Village Property has terminated in accordance with its terms without any breach
or default by Seller and there are no disputes with respect to such lease.
          (b) To Seller’s knowledge, the Leased Real Property is in good repair
and sufficient for the operation of the Acquired Business. To Seller’s
knowledge, there are no facts

26



--------------------------------------------------------------------------------



 



or conditions affecting the Leased Real Property that would, individually or in
the aggregate, interfere in any material respect with the use or occupancy of
the Leased Real Property in the operation of the Acquired Business as currently
conducted thereon.
            Section 3.9 Other Properties and Assets. The Purchased Assets and
the Leased Real Property constitute all of the material assets, rights and
properties used or held for use by Seller in connection with the Business and
necessary for the conduct of the Business as presently conducted and as
presently proposed to be conducted. All items of Personal Property and any other
tangible assets included in the Purchased Assets are free from defects (patent
and latent), have been maintained in accordance with normal industry practice,
are in good operating condition and repair (subject to normal wear and tear),
and are lawful and suitable for the purposes for which they presently are used
and presently are proposed to be used.
            Section 3.10 Litigation; Orders. Schedule 3.10 sets forth a true and
complete description of all Actions involving Seller, existing at any time
during the five (5) year period immediately preceding the date of this
Agreement. Except as disclosed on Schedule 3.10 hereto, there is no Action
(including, without limitation any workers compensation claims) pending or, to
Seller’s or any Shareholder’s knowledge, threatened against Seller with respect
to the Business or any of the Purchased Assets. Neither Seller nor any
Shareholder knows of any basis in fact for any such Action which in any case
could reasonably be expected to have a Material Adverse Effect. Except as
disclosed on Schedule 3.10 hereto, there are no judgments or outstanding orders,
injunctions, decrees, stipulations or awards (whether rendered by a court or
administrative agency, or by arbitration) against Seller that could materially
interfere with the conduct of the Business as presently conducted or materially
prevent or delay the transactions contemplated in this Agreement.
            Section 3.11 Intellectual Property.
          (a) Except as disclosed in Schedule 3.11(a), Seller owns or possesses
or has the right to use pursuant to a valid and enforceable, written license,
sublicense, agreement, or permission all Intellectual Property necessary for the
operation of the Business as presently conducted including, without limitation,
all Intellectual Property used in any service, product, technology or process
(i) currently being used, manufactured, published or marketed by Seller or
(ii) currently under development for possible future use by Seller. Each item of
Intellectual Property owned or used by Seller immediately prior to the Closing
will be owned or available for use by Buyer on substantially equivalent terms
and conditions immediately subsequent to the Closing. Seller has taken all
action appropriate in its commercially reasonable judgment to maintain and
protect each item of Intellectual Property that it owns or uses.
          (b) Seller has not interfered with, infringed upon, misappropriated,
or otherwise come into conflict with any Intellectual Property rights of third
parties, and there has been no charge, complaint, claim, demand, or notice
alleging any such interference, infringement, misappropriation, or violation
(including any claim that Seller must license or refrain from using any
Intellectual Property rights of any third party). To Seller’s or any
Shareholder’s knowledge, no third party has interfered with, infringed upon,
misappropriated, or otherwise come into conflict with any material Intellectual
Property rights of Seller.

27



--------------------------------------------------------------------------------



 



          (c) Schedule 3.11(c) hereto identifies each United States and foreign
patent or registration that has been issued to Seller with respect to any
Intellectual Property, identifies each United States and foreign pending patent
application or application for registration that Seller has made with respect to
any Intellectual Property, and identifies each license, sublicense, agreement,
or other permission that Seller has granted to any third party with respect to
any material Intellectual Property (together with any exceptions). Seller has
delivered to Buyer true and complete copies of all such patents, registrations,
applications, licenses, sublicenses, agreements, and permissions (as amended to
date) and all other written documentation evidencing ownership and prosecution
(if applicable) of each such item. Schedule 3.11(c) also identifies each
unregistered trademark, service mark, trade name, corporate name or Internet
domain name, computer software item (other than commercially available
off-the-shelf software purchased or licensed for less than a total cost of
$20,000 in the aggregate) and each material unregistered copyright used by
Seller.
          (d) Schedule 3.11(d) hereto identifies each item of Intellectual
Property that any third party owns and that Seller uses pursuant to license,
sublicense, agreement, or permission. Seller has delivered to Buyer true and
complete copies of all material licenses, sublicenses, agreements, and
permissions (as amended to date).
            Section 3.12 Employment and Labor Matters Seller is not a party to
or subject to any collective bargaining agreement or other agreement with a
labor union. Seller is in compliance in all material respects with all
applicable laws respecting employment and employment practices, occupational
safety and health standards, terms and conditions of employment, and wages and
hours.
            Section 3.13 Employee Benefits.
          (a) Schedule 3.13 hereto lists all compensation and benefit plans
maintained, sponsored or participated in by Seller or any of its Affiliates in
connection with the Business and in effect as of the date hereof including,
without limitation, all pension (including all such employee pension benefit
plans as defined in Section 3(2) of ERISA), profit-sharing, savings and thrift,
fringe benefit, bonus, incentive or deferred compensation, severance pay and
medical and life insurance plans and employee welfare benefit plans as defined
in Section 3(1) of ERISA that are sponsored by Seller or any of its Affiliates
and in which any employees of Seller participate (collectively, “Employee
Benefit Plans”).
          (b) As to Employee Benefit Plans sponsored by Seller or its Affiliates
that are “employee pension benefit plans” as defined in Section 3(2) of ERISA,
such plans are tax qualified under Section 401(a) of the Code, are not currently
under examination by, nor are any matters pending before, the IRS, the Employee
Benefits Security Administration or any quasi-government agency, are not subject
to any pending claim, suit or arbitration (other than routine claims for
benefits), are not subject to the minimum funding standards of Code Section 412,
are in compliance in all material respects with and have been administered in
accordance with their terms and in compliance in all material respects with all
applicable requirements of law, including, but not limited to, the Code and
ERISA, and there have been no prohibited transactions as defined in Code
Section 4975 or ERISA Section 406 with respect to such plans

28



--------------------------------------------------------------------------------



 



that could reasonable by expected to subject Seller or its Affiliates to a
material tax or penalty under Code Section 4975 or ERISA Section 502(i).
          (c) Neither Seller nor any of its Affiliates has incurred any
Liability under Title IV of ERISA that has or could, after the Closing Date,
become a Lien upon any of the Purchased Assets pursuant to ERISA Section 4068.
          (d) Neither Seller nor any of its Affiliates is or has ever been
required to contribute to any “multiemployer plan,” as such term is defined in
Section 4001(a)(3) of ERISA, in which employees of Seller participate.
          (e) Except as set forth in Schedule 3.13, no Employee Benefit Plan
provides medical, surgical, hospitalization, death or similar benefits (whether
or not insured) for employees for periods extending beyond their retirement or
other termination of service, other than (i) coverage mandated by applicable
law, or (ii) death benefits under any pension plan.
          (f) For the purposes of this Section 3.13, Seller shall include all
trades or businesses under common control with Seller as provided in the
regulations under Code Section 414(c).
            Section 3.14 Compliance with Laws. Each of Seller, Seller’s
predecessors and Seller’s Affiliates has complied with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder) of every federal, state, local, and
foreign governmental authority (and all agencies thereof) having jurisdiction,
where any failure to comply could reasonably be expected to have a Material
Adverse Effect, and no action, suit, proceeding, hearing, Action, charge,
complaint, claim, demand, or notice has been filed or commenced against Seller
alleging any failure so to comply.
            Section 3.15 Contracts.
          (a) Schedule 3.15 hereto lists the following written contracts,
agreements and commitments to which Seller is a party:
               (i) any agency agreement or sub-agency agreements;
               (ii) any insurance policies with Insurance Corporation of
Hannover or its predecessors or Affiliates produced by Seller (regardless of
whether or not Seller is a party thereto);
               (iii) any agreement (or group of related agreements) for the
lease of personal property to or from any Person providing for lease payments in
excess of $5,000 per annum;
               (iv) any agreement (or group of related agreements) for the
purchase or sale of raw materials, commodities, supplies, products, or other
personal property, or for the furnishing or receipt of services, the performance
of which will extend over a period of

29



--------------------------------------------------------------------------------



 



more than one year, result in a loss to Seller, provide for discounts or
allowances, or involve consideration in excess of $5,000;
               (v) any agreement concerning a partnership or joint venture;
               (vi) any agreement (or group of related agreements) under which
Seller has created, incurred, assumed, or guaranteed any indebtedness for
borrowed money, or any capitalized lease obligation, in excess of $5,000 or
under which it has imposed a Lien on any of its assets, tangible or intangible;
               (vii) any agreement concerning confidentiality or noncompetition
(whether or not the restrictive covenants apply to Seller or apply to a
third-party in favor of Seller);
               (viii) any agreement with any officer, director, shareholder or
employee of Seller or any Affiliate of such Persons;
               (ix) [Reserved];
               (x) any agreement for the employment or other engagement of any
individual on a full-time, part-time, consulting, or other basis providing
annual compensation in excess of $5,000 or providing severance benefits;
               (xi) any sales representative or agency agreement, brokers
agreement or dealer agreement or other agreement relating to the sale or
distribution of products or services of Seller to or by other Persons;
               (xii) any agreement under which the consequences of a default or
termination could have a Material Adverse Effect;
               (xiii) any agreement under which Seller has advanced or loaned
any Person amounts in the aggregate exceeding $5,000; or
               (xiv) any other agreement (or group of related agreements) the
performance of which involves consideration in excess of $5,000.
     (b) Seller has delivered to Buyer a true and complete copy of each written
agreement (as amended to date) listed on Schedule 3.15. With respect to each
such agreement, except as noted on Schedule 3.15 hereto: (i) the agreement is
legal, valid, binding, enforceable, and in full force and effect except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting the rights of creditors;
(ii) Seller has fulfilled when due, or taken all action necessary to enable it
to fulfill when due, all of its obligations under the agreement; (iii) the
agreement will continue to be legal, valid, binding, enforceable, and in full
force and effect on identical terms immediately following the consummation of
the transactions contemplated hereby and, except as contemplated by
Sections 2.6(g), (h) and (i), no consent, approval or other authorization from
any third-party is needed in order to assign such agreement from Seller to
Buyer; (iv) Seller is not, and to its knowledge, no other party is in breach or
default, or has alleged a breach or default, and, to

30



--------------------------------------------------------------------------------



 



Seller’s knowledge, no event has occurred that with notice or lapse of time
would constitute a breach or default, or permit termination, modification, or
acceleration, under the agreement; and (v) to Seller’s knowledge, no party has
repudiated any provision of the agreement. Except as disclosed on Schedule 3.15,
there are no oral agreements enforceable against Seller.
            Section 3.16 Licenses, Approvals, Other Authorizations. Seller
possesses or has been granted all Licenses necessary for the conduct of the
Business as presently conducted and all such Licenses are listed on
Schedule 3.16 hereto. Except as noted on Schedule 3.16 hereto, all such Licenses
are in full force and effect. Except as noted on Schedule 3.16 hereto, no
proceeding is pending or, to Seller’s or any Shareholder’s knowledge, threatened
seeking the revocation or limitation of any License.
            Section 3.17 Environmental Matters. Except as set forth in
Schedule 3.17 hereto:
          (a) Each of Seller and its predecessors at all times, in has complied
with and currently is in compliance with all Environmental, Health, and Safety
Laws;
          (b) The Business has been conducted by Seller and each predecessor of
Seller, and the condition of the Purchased Assets, the Leased Real Property and
the Mayfield Village Property is and at all times has been in compliance with
all requirements of all Environmental, Health, and Safety Laws;
          (c) Schedule 3.17 contains a listing of all correspondence, data,
reports, investigations, studies and other information known to Seller (copies
of all of which have been provided to Buyer) regarding any Hazardous Substances
that either in the past were or at present are located at, or emanating from any
portion of the Leased Real Property or any other real property now or previously
owned or operated by Seller or its predecessors in connection with the Business;
          (d) Neither Seller nor any of its predecessors has received any
written notice, report or other information suggesting that the operation of the
Acquired Business or condition of the Purchase Assets, the Leased Real Property
and the Mayfield Village Property is in actual or alleged violation of any of
the Environmental, Health and Safety Laws.
            Section 3.18 Taxes.
          (a) Seller has duly filed all Returns required to be filed by Seller.
All such Returns are true, complete and correct, and all Taxes (whether or not
shown on any Return) due in connection with such Returns or otherwise due have
been paid in full or provision for their payment has been made in the Most
Recent Financial Statements.
          (b) None of the Purchased Assets is encumbered by any Liens arising
out of any unpaid Taxes (except for Taxes that are not yet due and payable) and
there are no grounds for the assertion or assessment of any Liens against any of
the Purchased Assets in respect of any Taxes (other than Liens for Taxes, if
payment thereof is not yet due).

31



--------------------------------------------------------------------------------



 



          (c) Except as set forth on Schedule 3.18, there is no Action or
proceeding or unresolved claim for assessment or collection, pending or, to
Seller’s or any Shareholder’s knowledge, threatened, by, or present dispute
with, the United States or any other taxing authority for assessment or
collection from Seller of any Taxes of any nature.
          (d) No issue has been raised by any taxing authority in connection
with an audit or examination of any Return in connection with Seller, that if
raised with regard to any other Return not so audited or examined, would
reasonably be expected to result in a proposed deficiency with respect to the
period covered by such other Return. No taxing authority in a jurisdiction where
Seller does not file Returns has made a claim, assertion or threat that Seller
is or may be subject to taxation in such jurisdiction in connection with the
Business.
          (e) The reserves for Taxes reflected in the Most Recent Financial
Statements are adequate for the payment of all Taxes of Seller in connection
with the Business due or to become due in respect of all periods through the
date of the Most Recent Financial Statements.
          (f) All Taxes that Seller has been required to collect or withhold for
in connection with the Business, including, but not limited to, any employee,
independent contractor, creditor, stockholder or other party, have been duly
withheld or collected and, to the extent required, have been paid to the proper
taxing authority. Seller has not received any reports or other written
assertions by agents of any taxing authority of any deficiencies or other
Liabilities for Taxes with respect to taxable periods for which the limitations
period has not run. Seller has not waived any statute of limitations in respect
of Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency.
          (g) Seller has been since its inception a validly electing S
corporation as defined in Section 1361(a)(1) of the Code.
            Section 3.19 Accounts Receivable. All Accounts Receivable of Seller
are reflected properly on its books and records, are valid obligations arising
from bona fide sales actually made or services actually performed in the
Ordinary Course of Business, and, to Seller’s knowledge, are subject to no
setoffs, counterclaims or disputes.
            Section 3.20 Insurance. Schedule 3.20 hereto sets forth the
following information with respect to each insurance policy (including policies
providing property, casualty, liability, errors and omissions, and workers’
compensation coverage and bond and surety arrangements) to which Seller is a
party, a named insured, or otherwise the beneficiary of coverage:
          (a) the name of the insurer, the name of the policyholder, and the
name of each covered insured;
          (b) the policy number and the period of coverage;
          (c) the scope (including an indication of whether the coverage was on
a claims made, occurrence, or other basis) and amount (including a description
of how deductibles and ceilings are calculated and operate) of coverage; and

32



--------------------------------------------------------------------------------



 



          (d) a description of any retroactive premium adjustments or other
loss-sharing arrangements.
     Such insurance policies are, with respect to the Business and the Purchased
Assets, sufficient for compliance with all requirements of law and of all
agreements to which Seller is a party and insure the Purchased Assets and
Business against such casualties and contingencies in such amounts, types and
forms as are appropriate for the Purchased Assets and Business and as are usual
and customary in the industry of which it is a part. In the event Seller’s
errors and omissions coverage is on a “claims-made” basis, Seller shall either:
(1) maintain such coverage for a period of two (2) years following the Closing
Date; or (2) purchase “tail coverage,” which would allow Seller to report a
claim to its errors and omissions carrier for a period of two (2) years
following the Closing Date. Except as set forth on Schedule 3.20 hereto, there
are no outstanding claims by Seller under any such insurance policies. Seller
has not been refused any insurance nor has Seller’s coverage been limited by any
insurance carrier to which it has applied for any insurance or with which it has
carried insurance during the last three (3) years. Seller has timely and duly
given all notices required to have been given to any insurance company, and no
insurance company has asserted in writing that any claim by Seller is not
covered by the applicable policy relating to such claim. Schedule 3.20 hereto
describes any self-insurance arrangements affecting Seller.
          Section 3.21 Policy Holders and Suppliers. Schedule 3.21(a) hereto
lists the policy holders of the Business for each of the two (2) most recent
calendar years and sets forth opposite the name of each such policy holder the
dollar amount and percentage of premiums of the Business attributable to such
policy holder. Schedule 3.21(a) also lists any additional policy holder that
Seller anticipates will be policy holders of the Business for the current
calendar year. Schedule 3.21(b) hereto lists the sub-agents of Seller and sets
forth opposite the name of each such sub-agent the dollar amount of commissions
earned attributable to such sub-agent. No sub-agent of Seller has notified
Seller in writing that it will stop, or materially decrease its level of
services to the Business and no policy holder of the Business has notified
Seller in writing that it will stop, or materially decrease the level of,
purchasing insurance or services from the Business.
          Section 3.22 Compliance with the Foreign Corrupt Practices Act..
Seller and its representatives have not, to obtain or retain business, directly
or indirectly offered, paid or promised to pay, or authorized the payment of,
any money or other thing of value (including any fee, gift, sample, travel
expense or entertainment with a value in excess of One Hundred Dollars ($100.00)
in the aggregate to any one individual in any year) to: (a) any person who is an
official, officer, agent, employee or representative of any governmental body or
of any existing or prospective customer (whether government owned or
nongovernment owned); (b) any political party or official thereof; (c) any
candidate for political or political party office; or (d) any other individual
or entity; while knowing or having reason to believe that all or any portion of
such money or thing of value would be offered, given, or promised, directly or
indirectly, to any such official, officer, agent, employee, representative,
political party, political party official, candidate, individual, or any entity
affiliated with such customer, political party or official or political office.

33



--------------------------------------------------------------------------------



 



          Section 3.23 Brokers, Finders, Etc. Seller has not employed any broker
or finder, or incurred any Liability for a brokerage fee, commission or finder’s
fee in connection with the transactions contemplated by this Agreement.
          Section 3.24 Accuracy of Information; Full Disclosure. All documents
delivered by or on behalf of Seller in connection with this Agreement are
complete and accurate in all material respects. No representation or warranty of
Seller or Shareholders contained in this Agreement or in any Schedule hereto or
in any Ancillary Agreement delivered to Buyer pursuant hereto or in connection
herewith and none of the written data or information furnished or made available
to Buyer by Seller (including, without limitation, any Financial Statements)
contains an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements made, in
the context in which made, not false or misleading.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER AND MIGI
     Buyer and MIGI, jointly and severally, hereby represent and warrant to
Seller that the following representations and warranties are true and correct as
of the the Closing Date:
          Section 4.1 Incorporation; Authorization; Etc. Buyer is a corporation
validly existing and in good standing under the laws of the State of Michigan.
Buyer has full corporate power and authority to execute and deliver this
Agreement and the Ancillary Agreements to which it is a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the Ancillary Agreements to which it is a party, the performance of Buyer’s
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate proceedings on the part of Buyer. This Agreement has been,
and when executed and delivered the Ancillary Agreements to which it is a party
will be, duly executed and delivered by Buyer and constitute and will constitute
the legal, valid and binding obligations of Buyer, enforceable against Buyer in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting the rights of creditors.
          Section 4.2 No Conflict. The execution, delivery and performance of
this Agreement and the Ancillary Agreements to which Buyer is a party and the
consummation of the transactions contemplated hereby and thereby will not
(a) conflict with, result in a breach of any provision of, constitute a default
under, result in the modification or cancellation of, or give rise to any right
of termination or acceleration in respect of, any contract, agreement,
commitment, understanding, arrangement or restriction of any kind to which Buyer
is a party or to which Buyer or any of its property is subject; (b) violate or
conflict with any law, ordinance, code, rule, regulation, decree, order or
ruling of any court, arbitral body or governmental authority, to which Buyer or
any of its property is subject; (c) require any authorization, consent, order,
permit or approval of, or notice to, or filing, registration or qualification
with, any governmental, administrative or judicial authority; or (d) conflict
with or result in any breach of any of the provisions of Buyer’s articles of
incorporation or bylaws.

34



--------------------------------------------------------------------------------



 



          Section 4.3 Brokers, Finders, Etc. Buyer has not employed any broker
or finder, or incurred any Liability for a brokerage fee, commission or finder’s
fee in connection with the transactions contemplated by this Agreement.
          Section 4.4 SEC Documents. MIGI has filed all required reports,
schedules, forms, statements and other documents with the SEC since January 1,
2004 (the “MIGI SEC Documents”). As of its date, each MIGI SEC Document complied
in all material respects with the requirements of the Securities Act or the
Exchange Act, as the case may be, and the rules, policy statements and
regulations of the SEC promulgated thereunder applicable to such MIGI SEC
Documents, and did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein (other than in the case of registration statements
of MIGI filed under the Securities Act, in light of the circumstances under
which they were made) not misleading, except to the extent that such MIGI SEC
Documents have been modified or superseded by a later filed MIGI SEC Document.
The consolidated financial statements of MIGI included in MIGI’s annual report
on Form 10-K for the fiscal year ended December 31, 2006, complied at the time
they were filed in all material respects with applicable accounting requirements
and the published rules and regulations of the SEC with respect thereto, have
been prepared in accordance with GAAP (except, in the case of unaudited
statements, as permitted by Form 10-Q of the SEC) applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto)
and each fairly presented in all material respects the consolidated financial
position of MIGI as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Except for
liabilities incurred in connection with the transactions contemplated by this
Agreement or in the ordinary course of business since the date of the most
recent balance sheet included in the MIGI SEC Documents, neither MIGI nor any
Subsidiary of MIGI has any liabilities or obligations of any nature (whether
accrued, absolute, contingent or otherwise) required by GAAP to be set forth on
a consolidated balance sheet of MIGI or the notes thereto which, individually or
in the aggregate, would have a MIGI Material Adverse Effect. None of the
Subsidiaries of MIGI is subject to the informational reporting requirements of
Section 13 of the Exchange Act.
ARTICLE V
COVENANTS OF SELLER, SHAREHOLDERS, BUYER AND MIGI
            Section 5.1 Consents; Filings; Further Assurances.
          (a) Each of the parties hereto will use their commercially reasonable
efforts to do or cause to be done all things, necessary, proper or advisable
under applicable law or otherwise to consummate and make effective the
transactions contemplated by this Agreement and the Ancillary Agreements
including to (i) obtain from all governmental authorities and other Persons all
consents, approvals, authorizations, qualifications and orders as are necessary
to the consummation of the transactions contemplated by this Agreement
(including, without limitation, the required consents necessary for the
assignment of the Key Contracts and Licenses to Buyer) and (ii) promptly make
all necessary filings with governmental authorities, and thereafter make any
other required submissions with governmental authorities with respect to this
Agreement under applicable law.

35



--------------------------------------------------------------------------------



 



          (b) Each of the parties shall promptly notify the other party of any
communication it or any of its Affiliates receives from any governmental
authority relating to the matters that are the subject of this Agreement and
permit the other party to review in advance any proposed communication by such
party to any governmental authority. Neither party to this Agreement shall agree
to participate in any meeting with any governmental authority in respect of any
filings, investigation or other inquiry unless it consults with the other party
in advance and, to the extent permitted by such governmental authority, gives
the other party the opportunity to attend such meeting. The parties will
coordinate and cooperate fully with each other in exchanging such information
and providing such assistance as the other party may reasonably request in
connection with the foregoing and in seeking early termination of any applicable
waiting periods. The parties will provide each other with copies of all
correspondence, filings or communications between them or any of their
representatives, on the one hand, and any governmental authority or members of
its staff, on the other hand, with respect to this Agreement and the
transactions contemplated hereby.
            Section 5.2 Public Announcements. No party shall make, or cause to
be made, any press release or public announcement with respect of this Agreement
or the transactions contemplated by this Agreement or otherwise communicate with
any news media without the prior written consent of each other party unless
otherwise required by law or applicable stock exchange regulation, and the
parties to this Agreement shall cooperate as to the timing and contents of any
such press release, public announcement or communication.
            Section 5.3 Employee Matters.
          (a) Buyer shall offer “at will” employment following the Closing Date
to each individual listed on Schedule 5.3(a) hereto who is employed by Seller on
the Closing Date. Seller will terminate each employee listed on Schedule 5.3(a)
hereto effected on the Closing Date. In the event that any such employees accept
employment with Buyer, Seller agrees to cooperate in the transition of such
employees to Buyer, including, without limitation, providing Buyer with access
to all personnel records and other information with respect to such employees.
Those employees of Seller who become employees of Buyer following the Closing
Date are referred to herein as “Transferred Employees.” Nothing contained herein
shall restrict Buyer in the future in the exercise of its independent business
judgment as to the terms and conditions under which such employment shall
continue, the duration of such employment or the basis on which such employment
is terminated.
          (b) Immediately following the Closing Date, Buyer shall offer to all
Transferred Employees (and their eligible dependents) participation in the group
health plans and other welfare benefit plans which are offered to Buyer’s
employees generally, with such participation to become effective immediately
upon termination of the Transferred Employees’ (and their eligible dependents’)
participation in similar plans of Sellers (i.e., May 1, 2007), subject to the
terms and conditions of such plans.
          (c) For purposes of determining a Transferred Employee’s vacation
benefits as an employee of Buyer after the Closing, each Transferred Employee
shall be entitled to vacation benefits equal to such Transferred Employee’s
vacation benefits immediately prior to Closing or, if greater, the vacation
benefits such Transferred Employee would be entitled to

36



--------------------------------------------------------------------------------



 



under Buyer’s vacation benefits polcies giving credit to such Transferred
Employee for his or her years of service with Seller and its Affiliates and
their respective predecessors before the Closing Date. Buyer agrees to reimburse
Transferred Employees for deductibles fully or partially satisfied prior to the
Closing Date under any welfare benefit plans maintained by Seller.
            (d) Each Transferred Employee shall be subject to the participation
and vesting requirements under Buyer’s defined contribution profit-sharing plan
under Section 401(k) of the Code (“Buyer’s 401(k) Plan”). To the extent
permitted by applicable law, Buyer’s 401(k) Plan shall be amended as soon as
practicable following the Closing in order to, and shall, accept a rollover of
any eligible distribution from the Seller’s defined contribution profit-sharing
plan under Section 401(k) of the Code.
            (e) Buyer will permit Transferred Employees to carry over current
year unused vacation that has accrued with Seller prior to the Closing Date with
pay in accordance with the applicable policies of Seller as in effect as of the
Closing Date (but only to the extent that such policies are set forth on
Schedule 5.7(e) and only to the extent such is accrued as a liability in the
determination of Closing Working Capital Value).
            (f) Nothing contained herein shall restrict Seller from terminating
its group health plan on or after the Closing Date. Except as may be required by
Section 4980B of the Code or Sections 601 through 608, inclusive, of ERISA,
Seller shall have no responsibility for providing any group health plan
continuation coverage to any individual after the termination of Seller’s group
health plan.
            Section 5.4 Transfer Taxes. Seller shall pay the cost of any income,
documentary, recording, stamp, sales, excise, transfer, gains or other
applicable Taxes arising from the sale of the Purchased Assets and the filing or
recording of any documents or instruments in connection therewith.
            Section 5.5 Closing Deliveries. At Closing, Seller, Shareholders and
Buyer shall execute and deliver, or cause to be executed and delivered, the
applicable documents referenced in Sections 2.6 and 2.7 hereof.
            Section 5.6 Further Assurances. Seller, Shareholders and Buyer agree
that, from time to time for a reasonable period after the Closing Date, each of
them will take such other action as may be reasonably requested by the other
party to carry out the purposes and intents of this Agreement and the
transactions contemplated hereby.
            Section 5.7 Corporate Names. Upon the Closing: (i) Seller will cause
its name to be changed to a name that is a name dissimilar to and not derivative
of US Specialty Underwriters, Inc., Republic Western Specialty Underwriters,
Inc. and MacCready and Gutmann or any of Seller’s assumed names or trade names
that are part of the Purchased Assets and will revoke or amend its qualification
in each jurisdiction in which it is qualified to conduct business to reflect its
new name, and (ii) Seller will promptly provide evidence reasonably satisfactory
to Buyer thereof.

37



--------------------------------------------------------------------------------



 



            Section 5.8 NYSE Listing. MIGI shall use its best efforts to cause
the shares of MIGI Common Stock issued as Stock Consideration to be listed on
the NYSE promptly following the Closing Date.
ARTICLE VI
INDEMNIFICATION
            Section 6.1 Indemnification by Buyer. From and after the Closing
Date, Buyer shall indemnify and hold harmless Seller and its Affiliates, and
each of their respective shareholders, directors, officers, employees and
agents, and the Shareholders (collectively, the “Seller Indemnified Parties”)
from and against any and all Losses incurred by or asserted against any of the
Seller Indemnified Parties in connection with or arising from (a) any breach by
Buyer of its covenants and agreements contained herein; (b) any breach by Buyer
of its representations and warranties contained herein; (c) the Assumed
Liabilities; or (d) the operation of the Business from and after the Closing
Date (except to the extent arising from the breach by Seller of its covenants
and agreements contained herein).
            Section 6.2 Indemnification by Seller and Shareholders. From and
after the Closing Date, Seller and Shareholders, jointly and severally, shall
indemnify and hold harmless Buyer and its Affiliates, each of their respective
stockholders, directors, officers, employees and agents (collectively, the
“Buyer Indemnified Parties”) from and against any and all Losses incurred by or
asserted against any of the Buyer Indemnified Parties in connection with or
arising from (a) any breach by Seller or Shareholders of their covenants and
agreements contained herein; (b) any breach by Seller or Shareholders of their
representations and warranties contained herein; (c) the Excluded Liabilities;
or (d) the operation of the Business prior to the Closing Date.
            Section 6.3 Third-Party Claims. Promptly after receipt by a Seller
Indemnified Party or a Buyer Indemnified Party (an “Indemnified Party”) of
notice of any matter or the commencement of any Action by a third party in
respect of which the Indemnified Party will seek indemnification hereunder (a
“Third-Party Claim”), the Indemnified Party shall notify each Person that is
obligated to provide such indemnification (an “Indemnifying Party”) thereof in
writing but any failure to so notify the Indemnifying Party shall not relieve it
from any liability that it may have to the Indemnified Party other than to the
extent the Indemnifying Party is actually prejudiced by such failure. The
Indemnifying Party shall be entitled to participate in the defense of such
Third-Party Claim and, provided that within fifteen (15) days after receipt of
such written notice the Indemnifying Party confirms in writing its
responsibility therefore and demonstrates to the reasonable satisfaction of the
Indemnified Party its financial capability to undertake the defense and provide
indemnification with respect to such Third-Party Claim, to assume control of
such defense with counsel reasonably satisfactory to such Indemnified Party;
provided, however, that:
          (a) the Indemnified Party shall be entitled to participate in the
defense of such Third-Party Claim and to employ counsel at its own expense to
assist in the handling of such matter or claim;

38



--------------------------------------------------------------------------------



 



          (b) the Indemnifying Party shall obtain the prior written approval of
the Indemnified Party before entering into any settlement of such Third-Party
Claim or ceasing to defend against such matter or claim (with such approval not
to be unreasonably withheld, conditioned or delayed);
          (c) no Indemnifying Party shall consent to the entry of any judgment
or enter into any settlement that does not include as an unconditional term
thereof the giving by each claimant or plaintiff to each Indemnified Party of a
full and complete release from all liability in respect of such Third-Party
Claim; and
          (d) the Indemnifying Party shall not be entitled to control (but shall
be entitled to participate at its own expense in the defense of), and the
Indemnified Party shall be entitled to have sole control over, the defense or
settlement of any Third-Party Claim to the extent the matter or claim seeks an
order, injunction, non-monetary or other equitable relief against the
Indemnified Party that, if successful, could materially interfere with the
business, operations, assets, condition (financial or otherwise) or prospects of
the Indemnified Party.
     After written notice by the Indemnifying Party to the Indemnified Party of
its election to assume control of the defense of any such Third-Party Claim and
proof of its financial responsibility as provided in this Section 6.3, the
Indemnifying Party shall not be liable to such Indemnified Party hereunder for
any legal expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison counsel for the Indemnified Party. If the Indemnifying Party does not
assume control of the defense of such Third-Party Claim as provided in this
Section 6.3, the Indemnified Party shall have the right to defend such
Third-Party Claim in such manner as it may deem appropriate at the cost and
expense of the Indemnifying Party, and the Indemnifying Party will promptly
reimburse the Indemnified Party therefor in accordance with this Article VIII.
The reimbursement of fees, costs and expenses required by this Article VIII
shall be made by periodic payments during the course of the investigations or
defense, as and when bills are received or expenses incurred
            Section 6.4 Survival Period. All representations and warranties of
the parties contained in this Agreement shall survive the Closing Date until the
fourth anniversary of the Closing Date; provided, however, (i) representations
that are the basis for claims asserted under this Agreement prior to the
expiration of such applicable time period shall also survive until the final
resolution of those claims; and (ii) the representations of Seller contained in
Sections 3.1 and 3.4, and the representations of Buyer in Section 4.1 shall
survive the Closing indefinitely. Covenants and agreements contained in this
Agreement shall survive the Closing without contractual limitation. The right to
indemnification, payment of damages and other remedies based on representations,
warranties, covenants and obligations in this Agreement shall not be affected by
any investigation conducted or any knowledge acquired (or capable of being
acquired) at any time, whether before or after the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with any such representation,
warranty, covenant or obligation.
            Section 6.5 Right to Set Off Against Contingent Consideration. Buyer
shall have the option to setoff against any Management Fee or Contingent
Consideration Termination

39



--------------------------------------------------------------------------------



 



Payment which is payable to Seller any Losses incurred by Buyer for which Buyer
is entitled to indemnification under this Article VIII or under the Management
Agreement.
ARTICLE VII
MISCELLANEOUS
            Section 7.1 Execution of Agreement. This Agreement may be executed
in one or more counterparts, each of which will be deemed to be an original copy
of this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement. This Agreement shall become effective
when one or more counterparts have been executed by each of the parties and
delivered to each other party. The exchange of copies of this Agreement and of
signature pages by facsimile transmission or email transmission confirmed by the
recipient shall constitute effective execution and delivery of this Agreement as
to the parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the parties transmitted by facsimile or by email shall
be deemed to be their original signatures for all purposes.
            Section 7.2 Governing Law; Jurisdiction; Venue.
          (a) This Agreement and the Ancillary Agreements shall be governed by
and construed in accordance with the laws of the State of Michigan without
regard to conflicts-of-law principles that would require the application of any
other law.
          (b) Seller, each Shareholder and Buyer irrevocably submits to the
jurisdiction of the Courts of the State of Ohio and the United States District
Court for the Northern District of Ohio in any Action arising out of or relating
to this Agreement, and hereby irrevocably agrees that all claims in respect of
such Action may be heard and determined in such state or federal court. Seller,
each Shareholder and Buyer hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. The parties further agree, to the fullest extent
permitted by law, that a final and unappealable judgment against any of them in
any action or proceeding contemplated above shall be conclusive and may be
enforced in any other jurisdiction within or outside the United States by suit
on the judgment, a certified copy of which shall be conclusive evidence of the
fact and amount of such judgment.
          (c) To the extent that Seller, any Shareholder or Buyer has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, Seller, each Shareholder and Buyer hereby irrevocably waives
such immunity in respect of its obligations under this Agreement.
            Section 7.3 Entire Agreement. This Agreement (including all
Exhibits, Schedules or other attachments hereto) and the Ancillary Agreements
constitute the complete and exclusive statement of the terms of the agreement
among the parties hereto with respect to the subject matter hereof and thereof
and supersede all prior agreements, understandings, promises, and arrangements,
oral or written, between the parties with respect to the subject matter hereof
and thereof.

40



--------------------------------------------------------------------------------



 



          Section 7.4 Expenses. Except as otherwise expressly provided in this
Agreement, each party shall pay its own fees and expenses (including, without
limitation, the fees of any attorneys, accountants, investment bankers or others
engaged by such party) incurred in connection with the preparation, negotiation,
execution and performance of this Agreement and the transactions contemplated
hereby whether or not the transactions contemplated hereby are consummated.
          Section 7.5 Notices. All notices, consents, waivers and other
communications required or permitted under this Agreement shall be sufficiently
given for all purposes hereunder if in writing and (a) hand delivered, (b) sent
by certified or registered mail, return receipt requested and proper postage
prepaid, (c) sent by a nationally recognized overnight courier service, or (d)
sent by facsimile or email, confirmed receipt, in each case to the address,
facsimile number or email address and to the attention of the Person (by name or
title) set forth below (or to such other address and to the attention of such
other Person as a party may designate by written notice to the other parties):
If to Seller or a Shareholder:
US Specialty Underwriters, Inc.
6140 Parkland Boulevard, Suite 300
Mayfield Heights, Ohio 44124
Attn: Dan Clark
Facsimile No.: (440) 995-5101
Email: djclark007@aol.com
with a mandatory copy to:
Baker & Hostetler LLP
3200 National City Center
1900 East Ninth Street
Cleveland, Ohio 44114
Attn: Phillip M. Callesen
Facsimile No.: (216) 696-0740
Email: pcallesen@bakerlaw.com
If to Buyer:
Meadowbrook, Inc.
26255 American Drive
Southfield, Michigan 48034-6112
Attn: Michael G. Costello, Esq.
Facsimile No.: (248) 358-1614

Email: Mike.Costello@Meadowbrook.com
with a mandatory copy to:
Bodman LLP

41



--------------------------------------------------------------------------------



 



6th Floor at Ford Field
1901 St. Antoine Street
Attn: Forrest O. Dillon, Esq.
Facsimile No.: (313) 393-7579
Email: fdillon@bodmanllp.com
If to MIGI:
Meadowbrook Insurance Group, Inc.
26255 American Drive
Southfield, Michigan 48034-6112
Attn: Michael G. Costello, Esq.
Facsimile No.: (248) 358-1614
Email: Mike.Costello@Meadowbrook.com
with a mandatory copy to:
Bodman LLP
6th Floor at Ford Field
1901 St. Antoine Street
Attn: Forrest O. Dillon, Esq.
Facsimile No.: (313) 393-7579
Email: fdillon@bodmanllp.com
The date of giving of any such notice, consent, waiver or other communication
shall be (i) the date of delivery if hand delivered, (ii) the date of receipt
for certified or registered mail, (iii) the day after delivery to the overnight
courier service if sent thereby, (iv) the date of telephone facsimile
transmission on production of a transmission report by the machine from which
the facsimile was sent that indicates that the facsimile was sent in its
entirety to the facsimile number of the recipient, and (v) the date of email
transmission on production of a confirmation of receipt from the recipient.
          Section 7.6 Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
permitted assigns; provided, however, that no party shall assign any of its
rights or delegate any of its obligations under this Agreement without the
express prior written consent of each other party, except that Buyer may assign
and/or delegate any or all of its rights and obligations hereunder to one or
more Affiliates of Buyer without the consent of any other party, provided that
Buyer shall remain obligated with respect to such obligations unless the
assignee is also the owner and operator of the Business. Any material change in
the direct or indirect ownership or control of a party, any merger or
consolidation directly or indirectly involving a party, any acquisition by or of
a party or any other substantial change in a party’s organization shall
constitute an assignment of rights and/or a delegation of obligations, as
applicable, under this Agreement as to such party. Any purported assignment of
rights or delegation of obligations in violation of this Section, whether
voluntary or involuntary, by merger, consolidation, dissolution, operation of
law, or otherwise, is void.

42



--------------------------------------------------------------------------------



 



          Section 7.7 Headings; Definitions. Captions, titles and headings to
articles, sections or paragraphs of this Agreement are inserted for convenience
of reference only and shall not affect the construction or interpretation of
this Agreement. All references in this Agreement to “Article”, “Section” or
“Paragraph” refer to the corresponding articles, sections or paragraphs of this
Agreement unless otherwise stated and, unless the context otherwise specifically
requires, refer to all subsections or subparagraphs thereof. All references in
this Agreement to a “party” or “parties” refer to the parties signing this
Agreement. All defined terms and phrases used in this Agreement are equally
applicable to both the singular and plural forms of such terms. Nouns and
pronouns will be deemed to refer to the masculine, feminine or neuter, singular
and plural, as the identity of the person or persons may in the context require.
The term “person” as used in this Agreement means an individual, firm,
corporation, partnership, limited partnership, limited liability company,
limited liability partnership, association, estate, trust, pension or
profit-sharing plan, or any other entity, including any governmental entity.
          Section 7.8 Amendments. This Agreement may be amended or modified only
by an instrument in writing signed by each of the parties.
          Section 7.9 Third Parties. Nothing in this Agreement, express or
implied, is intended to or shall be construed to confer upon or give any person
other than the parties and their respective successors and permitted assigns,
any legal or equitable right, remedy or claim under or with respect to this
Agreement.
          Section 7.10 Cumulative Remedies. The rights and remedies of the
parties under this Agreement are cumulative and not alternative and are in
addition to any other right or remedy set forth in any other agreement between
the parties, or that may now or subsequently exist at law or in equity, by
statute or otherwise.
          Section 7.11 Waiver. Neither any failure nor any delay by any party in
exercising any right, power or privilege under this Agreement will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable law, (a) no claim or
right arising out of this Agreement can be discharged by one party, in whole or
in part, by a waiver or renunciation of the claim or right unless in writing
signed by each other party; (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of that party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement.
          Section 7.12 Severability. In the event that a court or arbitral body
of competent jurisdiction holds any provision of this Agreement invalid, illegal
or unenforceable, such decision shall not affect the validity or enforceability
of any of the other provisions of this Agreement, which other provisions shall
remain in full force and effect, and the application of such invalid, illegal or
unenforceable provision to persons or circumstances other than those as to which
it is held invalid, illegal or unenforceable shall be valid and be enforced to
the fullest extent permitted by law. To the extent permitted by applicable law,
each party waives any

43



--------------------------------------------------------------------------------



 




provision of law that renders any provision of this Agreement invalid, illegal
or unenforceable in any respect.
[SIGNATURE PAGE FOLLOWS]

44



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Asset Purchase Agreement has been signed by or on
behalf of each of the parties as of the day first above written.

            “SELLER”

US SPECIALTY UNDERWRITERS, INC.
      By:   /s/ Dean M. Williams         Name:   Dean M. Williams       
Title:   President     

            “SHAREHOLDERS”

EVERGREEN/UNI RW ACQUISITION CORP.
      By:   /s/ Daniel J. Clark         Name:   Daniel J. Clark        Title:  
President              /s/ Daniel J. Clark       Daniel J. Clark, an individual 
                  /s/ Joseph E. Loconti       Joseph E. LoConti, an individual 
                  /s/ Roswell P. Ellis       Roswell P. Ellis, an individual   
                /s/ Craig L. Stout       Craig L. Stout, an individual         
          /s/ Kathleen P. Price       Kathleen P. Price, an individual          
          /s/ Felicia P. Young       Felicia P. Young, an individual         

(Signature page to Asset Purchase Agreement)

 



--------------------------------------------------------------------------------



 



         

                  /s/ Anne L. Meyers       Anne L. Meyers, an individual       
            /s/ Joseph E. LoConti       Joseph E. LoConti, Trustee of The Old
Mill Trust
dated July 1, 2003                    /s/ Andrew B. Zelenkofske       Andrew B.
Zelenkofske, Trustee of The Revocable       Trust for the Benefit of Andrew B.
Zelenkofske              /s/ Felicia P. Young       Felicia P. Young, Trustee of
the Christina      LoConti Irrevocable Gifting Trust Agreement Number 1         
    /s/ Felicia P. Young       Felicia P. Young, Trustee of the Jeannine
LoConti      Irrevocable Gifting Trust Agreement Number 1              /s/
Felicia P. Young       Felicia P. Young, Trustee of the AnneMarie      LoConti
Irrevocable Gifting Trust Agreement Number 1              /s/ Thomas P. Clark  
    Thomas P. Clark, Trustee of the Matthew D. Clark      Irrevocable Giving
Trust Agreement Number 1              /s/ Thomas P. Clark       Thomas P. Clark,
Trustee of the Thomas P. Clark      Irrevocable Gifting Trust Agreement Number
1              /s/ Richard S. Clark       Richard S. Clark, Trustee of the
Richard S. Clark      Irrevocable Gifting Trust Agreement Number 1   

(Signature page to Asset Purchase Agreement)





--------------------------------------------------------------------------------



 



         

            “BUYER”

MEADOWBROOK, INC.
      By:   /s/ Robert S. Cubbin         Name:   Robert S. Cubbin        
Title:   President & CEO        MEADOWBROOK INSURANCE GROUP, INC.
      By:   /s/ Robert S. Cubbin         Name:   Robert S. Cubbin        
Title:   President & CEO     

(Signature page to Asset Purchase Agreement)

